


Exhibit 10.8
Real Estate Tax Index Numbers:
0493-01-0138

0493-01-0139
0493-01-0140
This instrument was prepared
outside of the Commonwealth of
Virginia.
RECORDING REQUESTED BY:
Commonwealth Land Title Insurance Company
1015 15th Street, NW, Suite 300
Washington, DC 20005
File Number 12-002128/TWD
 
 
 
 
 
THIS SPACE ABOVE FOR RECORDER'S USE

THIS IS A CREDIT LINE DEED OF TRUST
FOR PURPSOES OF SECTION 55-58.2 OF THE CODE OF VIRGINIA (1950), AS AMENDED, THE
NAME OF THE NOTEHOLDER OR HOLDER OF THE OBLIGATIONS SECURED BY THIS CREDIT LINE
DEED OF TRUST IS U.S. BANK NATIONAL ASSOCIATION, AS BENEFICIARY (AS AGENT OF THE
LENDERS), AND ITS ADDRESS TO WHICH COMMUNICATIONS MAY BE MAILED OR DELIVERED IS
4100 NEWPORT PLACE, SUITE 900, NEWPORT BEACH, CALIFORNIA 92660, ATTN: COMMERCIAL
REAL ESTATE. THE MATURITY DATE OF THE LOAN IS MARCH 1, 2016, AS MAY BE EXTENDED.
THIS DEED OF TRUST CONVEYS CERTAIN REAL PROPERTY AND THE IMPROVEMENTS THEREON
LOCATED IN FAIRFAX COUNTY, VIRGINIA AS SECURITY FOR INDEBTEDNESS IN THE AMOUNT
OF $235,000,000.00. THIS DEED OF TRUST IS A REFINANCE OF THAT CERTAIN CREDIT
LINE DEE DOF TRUST (WITH FILING) (THIS "EXISTING DEED OF TRUST") DATED JULY 20,
2010, FROM KBSII WILLOW OAKS, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS
GRANTOR, IN FAVOR OF LAWYERS TITLE REALTY SERVICES, INC., A VIRGINIA
CORPORATION, AS TRUSTEE FOR THE BENEFIT OF U.S. BANK NATIONAL ASSOCIATION, A
NATIONAL AMOUNT OF $65,000,000.00, RECORDED IN THE CLERK’S OFFICE OF FAIRFAX
COUNTY, VIRGINIA IN DEED BOOK 21147, AT PAGE 721. RECORDATION TAXES WERE PAID AT
THE TIME OF RECORDING OF THE EXISTING DEED OF TRUST.
THIS DEED OF TRUST ALSO IS SECURED BY CERTAIN REAL PROPERTY AND THE IMPROVEMENTS
THEREON LOCATED IN OTHERE JURISDICTIONS OUTSIDE THE COMMONWEALTH OF VERGINIA.
THE AGGREGATE VALUE OF ALL PROPERTY, LOCATED WITHIN AND OUTSIDE OF THE
COMMONWEALTH OF VIRGINIA, WHICH

 
-1-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




SERVES AS SECURITY FOR THE INDEBTEDNESS IS $385,697,200, AS INDICATED ON THE
ATTACHED VIRGINIA RECORDING TAX AFFIDAVIT. THE VALURE OF THE PROPERTY LOCATED IN
THE COMMONWEALTH OF VIRGINIA WHICH SERVES AS SECURITY FOR THE INDEBTEDNESS IS
$125,197,200.00, AS INDICATED ON THE ATTACHED VIRGINIA RECORDING TAX AFFIDAVIT.
REFERENCE IS MADE TO THE ATTACHED VIRGINIA RECORDING TAX AFFIDAVIT FOR THE
CALCULATION OF THE STATE AND LOCAL RECORDATION TAXES ON THIS DEED OF TRUST.
CREDIT LINE DEED OF TRUST
(WITH ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING)
(The promissory notes secured hereby provide for a fluctuating interest rate)


THIS CREDIT LINE DEED OF TRUST (WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING) (the "Deed of Trust") is made as of February 27,
2013 by KBSII WILLOW OAKS, LLC, a Delaware limited liability company, as trustor
("Grantor"), to Lawyers Title Realty Services, Inc., a Virginia corporation,
whose business address is 7130 Glen Forest Drive, Suite 403, Richmond, Virginia
23226, with a mailing address c/o Commonwealth Land Title Insurance Company,
1015 15th Street, N.W., Suite 300, Washington, D.C. 20005 as trustee
("Trustee"), for the benefit of U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as agent as described below (in such capacity,
"Beneficiary"). The respective addresses of Grantor and Trustee are set forth in
Section 5.5. Beneficiary is acting as the agent for itself and all other
"Lenders" now or hereafter existing under that certain Loan Agreement of even
date herewith (the "Loan Agreement") between Grantor and each of the other
borrowers (individually, each a "Borrower" and collectively, the "Borrowers")
from time to time a party thereto, Beneficiary, as "Agent" and the "Lenders"
described therein. As used herein, the term "Lenders" shall have the same
meaning that is given to such term in the Loan Agreement.
THIS DEED OF TRUST is given, among other things, for the purpose of securing a
revolving and term loan (the "Loan") from Lenders, as lenders, to Borrowers, as
borrowers, as more fully described in the Loan Agreement, the proceeds of which
are to be used, in part, to finance certain real property located in County of
Fairfax, Commonwealth of Virginia, which real property is more particularly
described in Exhibit A attached hereto and by this reference incorporated herein
(the "Land").
FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness herein recited
and the trust herein created, the receipt of which is hereby acknowledged,
Grantor, as trustor, hereby irrevocably grants, bargains, sells, transfers,
conveys and assigns to Trustee, as trustee, IN TRUST, WITH POWER OF SALE AND
RIGHT OF ENTRY AND POSSESSION, for the benefit and security of Beneficiary (as
agent for the Lenders), under and subject to the terms and conditions
hereinafter set forth, the Land;
TOGETHER WITH any and all buildings and improvements now or hereafter erected on
the Land including, without limitation, the fixtures, attachments, appliances,
equipment,

 
-2-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




machinery, and other articles attached to said buildings and improvements (the
"Improvements"), all of which are deemed and construed to be a part of the
realty (the Land and the Improvements are collectively referred to herein as the
"Premises");
TOGETHER WITH all Leases (as defined in Section 2.1 below) and all Rents (as
defined in Section 2.1 below);
TOGETHER WITH all interests, estates or other claims, both in law and in equity,
which Grantor now has or may hereafter acquire in the Premises;
TOGETHER WITH all right, title, and interest of Grantor in (a) the property and
interests in property described on Exhibit B attached hereto and incorporated
herein by reference, (b) all other personal property now or hereafter owned by
Grantor that is now or hereafter located on or used in connection with the
Premises, (c) all other rights and interests of Grantor now or hereafter held in
personal property that is now or hereafter located on or used in connection with
the Premises, and (d) all proceeds thereof (such personal property and proceeds
are collectively referred to in this Deed of Trust as the "Personal Property");
TOGETHER WITH all easements, rights-of-way and rights now owned or hereafter
acquired by Grantor used in connection therewith or as a means of access
thereto, including, without limitation, all rights pursuant to any trackage
agreement and all rights to the nonexclusive use of common drive entries, and
all tenements, hereditaments and appurtenances thereof and thereto, and all
water and water rights and shares of stock evidencing the same;
TOGETHER WITH all leasehold estate, right, title and interest of Grantor in and
to all leases, subleases, licenses, franchises and other agreements covering the
Premises or any portion thereof now or hereafter existing or entered into, and
all right, title and interest of Grantor thereunder including, without
limitation, all cash or security deposits, advance rentals, and deposits or
payments of similar nature;
TOGETHER WITH all right, title and interest now owned or hereafter acquired by
Grantor in and to any greater estate in the Premises;
TOGETHER WITH all right, title and interest of Grantor, now owned or hereafter
acquired, in and to any land lying within the right-of-way of any street, open
or proposed, adjoining the Premises, and any and all sidewalks, alleys and
strips and gores of land adjacent to or used in connection with the Premises;
TOGETHER WITH all the estate, interest, right, title, other claim or demand,
both in law and in equity, including claims or demands with respect to the
proceeds of insurance in effect with respect thereto, which Grantor now has or
may hereafter acquire in the Premises, and any and all awards made for the
taking by eminent domain, or by any proceeding of purchase in lieu thereof, of
the whole or any part of the Trust Estate (as hereinafter defined), including,
without limitation, any awards resulting from a change of grade of streets and
awards for severance damages.
The entire estate, property and interest hereby conveyed to Trustee may
hereafter be collectively referred to as the "Trust Estate."

 
-3-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




FOR THE PURPOSE OF SECURING:
(a)
payment of all principal, interest, prepayment fees and other charges, late
charges and loan fees, and all other sums owing under or evidenced by one or
more promissory notes in the aggregate stated principal amount of
$235,000,000.00, each now or hereafter executed and delivered by Borrowers to
the order of one or more Lenders pursuant to the Loan Agreement (together with
all other promissory notes now or hereafter given and/or executed pursuant to
the terms of the Loan Agreement and/or given in substitution thereof or in
modification, supplement, increase, addition, renewal or extension thereof, in
whole or in part, whether one or more, as any or all of such promissory notes
may from time to time be renewed, extended, supplemented, increased or modified,
collectively, the "Notes") which Notes and Loan Agreement and any and all
modifications, extensions, renewals, supplements, additions, and replacements
thereof are by this reference hereby made a part hereof;

(b)
payment of all sums advanced by Beneficiary or Lenders to protect the Trust
Estate, with interest thereon from the date of the advance at the Default Rate
(as defined in the Loan Agreement);

(c)
payment of all sums owing by any Borrower to Beneficiary or Lenders under the
Deeds of Trust (as defined in the Loan Agreement);

(d)
payment of all other sums, with interest thereon, which may hereafter be loaned
to Borrowers, or their successors or assigns, by Lenders, or their successors or
assigns when evidenced by a promissory note or notes executed by Borrower
reciting that they are secured by this Deed of Trust and/or the other Deeds of
Trust;

(e)
performance of every obligation, covenant or agreement of each Borrower
contained herein and in the Loan Agreement and/or the other Deeds of Trust, and
all supplements, amendments and modifications thereto and all extensions and
renewals thereof;

(f)
performance of every obligation, covenant and agreement of each Borrower
contained in any agreement now or hereafter executed by a Borrower which recites
that the obligations thereunder are secured by this Deed of Trust and/or the
other Deeds of Trust;

(g)
compliance with and performance of each and every material provision of any
declaration of covenants, conditions and restrictions pertaining to the Trust
Estate or any portion thereof; and

(h)
all present and future debts, obligations and liabilities of Borrowers or one or
more Borrowers (or any Affiliate of Borrowers or one or more Borrowers) under or
relating to any and all present and future Swap Transactions and Swap Contracts
which Borrowers or one or more Borrowers (or any Affiliate of Borrowers or one
or more Borrowers) elects to enter into with U.S. Bank National


 
-4-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




Association or another Lender or any Affiliate of U.S. Bank National Association
or another Lender in connection with or relating to the Loan, heretofore, now,
or hereafter made, incurred, or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined.
Notwithstanding the above or anything in this Deed of Trust or any other Loan
Document to the contrary, however, this Deed of Trust shall not secure
(i) Borrowers' obligations under the Environmental Indemnity (as defined in the
Loan Agreement), (ii) any third party guaranty of the Loan or Borrowers'
obligations under the Loan Documents, or (iii) any other Loan Document that
specifically states that it is not secured by this Deed of Trust. All initially
capitalized terms used herein without definition are as defined in the Loan
Agreement. The rate of interest of the obligation secured hereunder may vary
from time to time.
This Deed of Trust is expressly made, executed and delivered pursuant and
subject to and shall be construed in accordance with the provisions of Sections
55-59, 55-59.1, 55-59.2, 55-59.3, 55-59.4, 55-60 and 55-63 of the Code of
Virginia (1950), as amended and now enacted as if such Sections were fully set
forth and stated in this Deed of Trust. All obligations and duties imposed upon
Grantor and the Trustee by such code provisions and all rights and remedies
conferred upon the Beneficiary thereby and hereby are expressly affirmed. All of
the terms, covenants, agreements and conditions hereinafter contained, to the
extent the same may differ from or supplement such code provisions, shall be
construed as providing the Beneficiary with rights and remedies additional and
cumulative to those specified in such code provisions and shall not be construed
in any way as excluding such code provisions or depriving the Beneficiary of any
of their rights, privileges or remedies thereunder; provided, however, to the
extent that any term, covenant, agreement or condition in this Deed of Trust
conflicts with any such code provisions, the code provisions shall prevail.
TO PROTECT THE SECURITY OF THIS DEED OF TRUST, GRANTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS:
ARTICLE I
COVENANTS AND AGREEMENTS OF GRANTOR
1.1    Payment of Secured Obligations. Grantor shall pay when due the principal
of and the interest on the indebtedness evidenced by the Notes, all charges,
fees and other sums as provided in the Loan Documents (including, without
limitation, any prepayment fee); the principal of and interest on any future
advances secured by this Deed of Trust; and the principal of and interest on any
other indebtedness secured by this Deed of Trust.
1.2    Maintenance, Repair, Alterations, and Compliance with Laws. Grantor shall
keep the Trust Estate in good condition and repair; Grantor shall not remove,
demolish or substantially alter any of the Improvements except upon the prior
written consent of Beneficiary except that the foregoing shall not limit
Grantor's right to undertake any tenant improvements for tenants under their
leases (approved or deemed approved by Beneficiary) or any capital improvements
to the Improvements; Grantor shall complete promptly and in a good

 
-5-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




and workmanlike manner any Improvement which may be now or hereafter constructed
on the Land and promptly restore in like manner any portion of the Improvements
which may be damaged or destroyed thereon from any cause whatsoever, and pay
when due all claims for labor performed and materials furnished therefor;
Grantor shall comply with all laws, ordinances, regulations, covenants,
conditions and restrictions now or hereafter affecting the Trust Estate or any
part thereof or requiring any alterations or improvements, and the requirements
of insurance companies and any bureau or agency which establishes standards of
insurability; Grantor shall not commit or permit any physical waste or
deterioration of the Trust Estate, and shall keep and maintain abutting grounds,
sidewalks, roads, parking and landscape areas in good and neat order and repair;
Grantor shall not commit, suffer or permit any act to be done in or upon the
Trust Estate in violation of any law, ordinance or regulation; and Grantor shall
do all other acts which from the character or use of the Trust Estate may be
reasonably necessary to maintain and preserve its value. Grantor shall not apply
for, willingly suffer or permit any change in zoning, subdivision, or land use
regulations affecting the Premises without the consent of Beneficiary. Grantor
shall not drill or extract or enter into any lease for the drilling for or
extraction of oil, gas or other hydrocarbon substances or any mineral of any
kind or character on or from the Trust Estate or any part thereof without first
obtaining Beneficiary's written consent.
1.3    Required Insurance. Grantor shall at all times provide, maintain and keep
in force or cause to be provided, maintained and kept in force, at no expense to
Trustee, Beneficiary or Lenders, all policies of insurance that are required
pursuant to the Loan Agreement or other Loan Documents, or that are otherwise
reasonably required by Beneficiary. The insurers, coverages, endorsements,
certificates, liability limits and all other matters relating to such insurance
policies shall be subject to the requirements set forth in Exhibit "G" to the
Loan Agreement which is incorporated herein by this reference.
1.4    Delivery of Policies, Payment of Premiums.
(a)At Beneficiary's option all policies of insurance must either have attached
thereto a lender's loss payable endorsement for the benefit of Beneficiary in
form satisfactory to Beneficiary or must name Beneficiary as an additional
insured (in each case, in accordance with the requirements of the Loan
Agreement). At Beneficiary's option, Grantor shall furnish Beneficiary with an
original of all policies of insurance required under Section 1.3 above or a
certificate of insurance for each required policy setting forth the coverage,
the limits of liability, the name of the carrier, the policy number and the
period of coverage (and subject to any further requirements set forth in the
Loan Agreement). If Beneficiary consents, Grantor may provide any of the
required insurance through blanket policies carried by Grantor and covering more
than one location, or by policies procured by a party holding under Grantor;
provided, however, all such policies must be in form and substance and issued by
companies reasonably satisfactory to Beneficiary. No less than 5 days prior to
the expiration of each required policy, Grantor shall deliver to Beneficiary
evidence satisfactory to Beneficiary of the renewal or replacement of such
policy continuing insurance in the form required by this Deed of Trust and
payment of premiums for any such policies within 10 days of availability of
same. All such policies must contain a provision that, notwithstanding any
contrary agreement between Grantor and an insurance company, such policies will
not be cancelled, allowed to lapse without renewal, surrender, reduced in scope
or limits of

 
-6-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




coverage or otherwise materially amended, without at least thirty (30) days'
prior written notice to Beneficiary.
(b)In the event Grantor fails to provide, maintain, keep in force or deliver to
Beneficiary the policies of insurance required by this Deed of Trust or by any
Loan Document, Beneficiary may (but has no obligation to), following no less
than five (5) business days prior written notice to Grantor, (provided such
notice shall not be required if any policy could lapse), procure such insurance
or single-interest insurance for such risks covering Beneficiary's interest, and
Grantor will pay all premiums thereon promptly upon demand by Beneficiary, and
until such payment is made by Grantor, the amount advanced by Beneficiary with
respect to all such premiums will bear interest at the Default Rate.
1.5    Casualties; Insurance Proceeds. Grantor shall give prompt written notice
thereof to Beneficiary after the occurrence of any casualty to or in connection
with the Trust Estate or any part thereof, whether or not covered by insurance.
In the event of such casualty, all proceeds of insurance must be payable to
Beneficiary, and Grantor hereby authorizes and directs any affected insurance
company to make payment of such proceeds directly to Beneficiary. If Grantor
receives any proceeds of insurance resulting from such casualty, Grantor shall
promptly pay over such proceeds to Beneficiary. Notwithstanding the above,
provided that (i) such proceeds do not exceed $500,000 for the Trust Estate,
(ii) no Event of Default exists, and (iii) the casualty does not materially
impair the value of the Trust Estate, Grantor may retain such proceeds (which
shall be applied to the restoration of the Improvements to the extent required
to repair a casualty). At all times during the existence of an Event of Default,
Beneficiary is hereby authorized and empowered by Grantor to settle, adjust or
compromise any and all claims for loss, damage or destruction under any policy
or policies of insurance. In the event of any damage or destruction of the
Premises, Beneficiary shall apply all loss proceeds remaining after deductions
of all expenses of collection and settlement thereof, including, without
limitation, reasonable attorneys' and adjustors' fees and expenses, to the
restoration of the Improvements but only as repairs or replacements are effected
and continuing expenses become due and payable; provided that the following
conditions are met: (a) no Event of Default exists that has not been cured;
(b) the Loan is in Balance (taking into account all costs of reconstruction and
the amount of the loss proceeds, if any, the amount of operating expenses and
interest that will accrue under the Notes, and any additional funds deposited by
Grantor with Beneficiary to pay for such costs of reconstruction);
(c) Beneficiary has determined, in its sole discretion, that the damage or
destruction can be repaired and that the damaged portion of the Improvements can
be completed according to the requirements of the Loan Agreement;
(d) Beneficiary and all applicable governmental authorities have approved the
final plans and specifications for reconstruction of the damaged portion of the
Improvements; (e) Beneficiary has approved, for the reconstruction of the
damaged portion of the Improvements, in its sole discretion, the budget, the
construction schedule and the construction contract; and (f) Beneficiary has
determined, in its sole discretion, that after the reconstruction work is
completed, the ratio of the then applicable Committed Amount to the then "As-Is"
appraised value (based on evidence reasonably satisfactory to Beneficiary,
including, if required by Beneficiary or Grantor, updated Appraisals approved by
Beneficiary) (which approval shall not be withheld unreasonably) of the
Properties does not exceed the Maximum Committed Amount Leverage Ratio (as
defined in the Loan Agreement), provided Grantor may pay down the

 
-7-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




outstanding principal amount of the Loan, or cancel applicable undisbursed
amount(s) of the Revolving Portion so that the Maximum Committed Amount Leverage
Ratio is satisfied. If any one or more of such conditions set forth herein have
not been met, Beneficiary will not be obligated to make any further
disbursements pursuant to the Loan Agreement, and Beneficiary shall apply all
loss proceeds, after deductions as herein provided, to the repayment of the
outstanding balance of the Notes, (without payment of a prepayment premium other
than the Interest Differential) together with all accrued interest thereon, in
such order as Beneficiary may elect, notwithstanding that the outstanding
balance may not be due and payable. Nothing herein contained will be deemed to
excuse Grantor from repairing or maintaining the Trust Estate as provided in
Section 1.2 hereof or restoring all damage or destruction to the Trust Estate,
regardless of whether or not there are insurance proceeds available to Grantor
or whether any such proceeds are sufficient in amount, and the application or
release by Beneficiary of any insurance proceeds will not cure or waive any
default or notice of default under this Deed of Trust or invalidate any act done
pursuant to such notice.
1.6    Assignment of Policies Upon Foreclosure. In the event of foreclosure of
this Deed of Trust or other transfer of title or assignment of the Trust Estate
in extinguishment, in whole or in part, of the debt secured hereby, all right,
title and interest of Grantor in and to all policies of insurance required by
Section 1.3 will inure to the benefit of and pass to the successor in interest
to Grantor or the purchaser or grantee of the Trust Estate.
1.7    Indemnification; Subrogation; Waiver of Offset.
(a)If Beneficiary or any Lenders are made a party to any litigation concerning
the Notes, this Deed of Trust, the other Deeds of Trust, any of the Loan
Documents, the Trust Estate or any part thereof or interest therein, or the
occupancy of the Trust Estate by Grantor, then Grantor shall indemnify, defend
and hold Beneficiary and such Lenders harmless from all liability by reason of
said litigation, including reasonable attorneys' fees and expenses incurred by
Beneficiary and such Lenders as a result of any such litigation, whether or not
any such litigation is prosecuted to judgment. WITHOUT LIMITATION, IT IS THE
INTENTION OF GRANTOR AND GRANTOR AGREES THAT THE FOREGOING INDEMNITIES SHALL
APPLY WITH RESPECT TO CLAIMS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE
OUT OF THE NEGLIGENCE OF BENEFICIARY OR ANY LENDER OR ANY STRICT LIABILITY.
However, Grantor will not be obligated to indemnify, defend and hold Beneficiary
and such Lenders harmless from any claims which arise solely out of the gross
negligence or willful misconduct of Beneficiary or such Lenders. Beneficiary and
such Lenders may employ an attorney or attorneys to protect their rights
hereunder, and in the event of such employment following any breach by Grantor,
Grantor shall pay Beneficiary and such Lenders reasonable attorneys' fees and
expenses incurred by them, whether or not an action is actually commenced
against Grantor by reason of its breach. This Section 1.7 will not apply to any
matters covered by the Environmental Indemnity.
(b)Grantor waives any and all right to claim or recover against Beneficiary or
any Lender, its officers, employees, agents and representatives, for loss of or
damage to Grantor, the Trust Estate, Grantor's property or the property of
others under Grantor's control from any cause insured against or required to be
insured against by the

 
-8-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




provisions of this Deed of Trust, EVEN IF SUCH RIGHT TO CLAIM ARISES AS A RESULT
OF THE NEGLIGENCE OF BENEFICIARY, LENDERS, OR THEIR RESPECTIVE OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES.
(c)All sums payable by Grantor pursuant to this Deed of Trust must be paid
without notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction, and the obligations
and liabilities of Grantor hereunder will in no way be released, discharged or
otherwise affected (except as expressly provided herein) by reason of: (i) any
damage to or destruction of or any condemnation or similar taking of the Trust
Estate or any part thereof; (ii) any restriction or prevention of or
interference by any third party with any use of the Trust Estate or any part
thereof; (iii) any title defect or encumbrance or any eviction from the Premises
or any part thereof by title paramount or otherwise; (iv) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to Beneficiary or any Lender, or any action taken
with respect to this Deed of Trust by any trustee or receiver of Beneficiary, or
by any court, in any such proceeding; (v) any claim which Grantor has or might
have against Beneficiary or any Lender; (vi) any default or failure on the part
of Beneficiary or any Lender to perform or comply with any of the terms hereof
or of any other agreement with Grantor; or (vii) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing; whether or not
Grantor has notice or knowledge of any of the foregoing. Except as expressly
provided herein, Grantor waives all rights now or hereafter conferred by statute
or otherwise to any abatement, suspension, deferment, diminution or reduction of
any sum secured hereby and payable by Grantor.
1.8    Taxes and Impositions.
(a)Grantor shall pay, or cause to be paid prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes and
assessments of any kind or nature whatsoever, including, without limitation,
nongovernmental levies or assessments such as maintenance charges, levies or
charges resulting from covenants, conditions and restrictions affecting the
Trust Estate, which are assessed or imposed upon the Trust Estate, or become due
and payable, and which create, may create or appear to create a lien upon the
Trust Estate, or any part thereof, or upon any person, property, equipment or
other facility used in the operation or maintenance thereof (all the above
collectively hereinafter referred to as "Impositions"); provided, however, that
if, by law any such Imposition is payable, or may at the option of the taxpayer
be paid, in installments, Grantor may pay the same or cause it to be paid,
together with any accrued interest on the unpaid balance of such Imposition, in
installments before any fine, penalty, interest or cost may be added thereto for
the nonpayment of any such installment and interest.
(b)If at any time after the date hereof there is assessed or imposed (i) a tax
or assessment on the Trust Estate in lieu of or in addition to the Impositions
payable by Grantor pursuant to Section 1.8(a), or (ii) a license fee, tax or
assessment imposed on Beneficiary or any Lender and measured by or based in
whole or in part upon the amount of the outstanding obligations secured hereby,
then all such taxes,

 
-9-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




assessments or fees will be deemed to be included within the term "Impositions"
as defined in Section 1.8(a) and Grantor shall pay and discharge the same as
herein provided with respect to the payment of Impositions. If Grantor fails to
pay such Impositions prior to delinquency, Beneficiary may at its option declare
all obligations secured hereby together with all accrued interest thereon,
immediately due and payable. Anything to the contrary herein notwithstanding,
Grantor will have no obligation to pay any franchise, estate, inheritance,
income, excess profits or similar tax levied on Beneficiary or any Lender or on
the obligations secured hereby.
(c)Subject to the provisions of Section 1.8(d) and upon request by Beneficiary,
Grantor shall deliver to Beneficiary before any such Imposition is due and
payable official receipts of the appropriate taxing authority, or other proof
reasonably satisfactory to Beneficiary, evidencing the payment thereof.
(d)Grantor has the right before any delinquency occurs to contest or object to
the amount or validity of any such Imposition by appropriate proceedings, but
this will not be deemed or construed in any way as relieving, modifying or
extending Grantor's covenant to pay any such Imposition at the time and in the
manner provided in this Section 1.8, unless Grantor has given prior written
notice to Beneficiary of Grantor's intent to so contest or object to an
Imposition, and unless, at Beneficiary's sole option, (i) Grantor demonstrates
to Beneficiary's reasonable satisfaction that the proceedings to be initiated by
Grantor will conclusively operate to prevent the sale of the Trust Estate, or
any part thereof, to satisfy such Imposition prior to final determination of
such proceedings; or (ii) Grantor furnishes a good and sufficient bond or surety
as requested by and reasonably satisfactory to Beneficiary; or (iii) Grantor
demonstrates to Beneficiary's reasonable satisfaction that Grantor has provided
as good and sufficient undertaking as may be required or permitted by law to
accomplish a stay of any such sale.
(e)[Intentionally Deleted].
(f)Grantor shall not suffer, permit or initiate the joint assessment of any real
and personal property which may constitute all or a portion of the Trust Estate
or suffer, permit or initiate any other procedure whereby the lien of the real
property taxes and the lien of the personal property taxes will be assessed,
levied or charged to the Trust Estate as a single lien.
(g)Upon the request of Beneficiary, Grantor shall promptly cause to be furnished
to Beneficiary, at Grantor's expense, a tax reporting service covering the Trust
Estate of the type, duration and with a company satisfactory to Beneficiary.
1.9    Utilities. Grantor shall pay or shall cause to be paid when due all
utility charges that are incurred by Grantor for the benefit of the Trust Estate
or that may become a charge or lien against the Trust Estate for gas,
electricity, water or sewer services furnished to the Trust Estate and all other
assessments or charges of a similar nature, whether public or private, affecting
or related to the Trust Estate or any portion thereof, whether or not such
taxes, assessments or charges are or may become liens thereon.

 
-10-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




1.10    Actions Affecting Trust Estate. Grantor shall give Beneficiary and
Trustee prompt written notice of the assertion of any claim with respect to, or
the filing of any action or proceeding purporting to affect the Trust Estate,
the security hereof or the rights or powers of Beneficiary or Trustee. Grantor
shall appear in and contest any such action or proceeding and shall pay all
costs and expenses, including cost of evidence of title and attorneys' fees, in
any such action or proceeding in which Beneficiary or Trustee may appear.
1.11    Actions By Beneficiary to Preserve Trust Estate. If Grantor fails to
make any payment or to do any act as and in the manner provided in any of the
Loan Documents, Beneficiary, in its own discretion, without obligation so to do,
without releasing Grantor from any obligation, and without notice to or demand
upon Grantor, may make or do the same in such manner and to such extent as it
may deem necessary to protect the security hereof, provided Beneficiary shall
send one Business Day prior written notice of same to Grantor. In connection
therewith (without limiting its general powers, whether conferred herein, in
other Loan Documents or by law), during the continuance of an Event of Default,
and subject to the rights of tenants under their leases, Beneficiary has and is
hereby given the right, but not the obligation, following written notice to
Grantor (i) to enter upon and take possession of the Trust Estate in accordance
and compliance with applicable law; (ii) to make additions, alterations, repairs
and improvements to the Trust Estate that it may consider necessary or proper to
keep the Trust Estate in good condition and repair; (iii) to appear and
participate in any action or proceeding affecting or that may affect the
security hereof or the rights or powers of Beneficiary or Trustee; (iv) to pay,
purchase, contest or compromise any encumbrance, claim, charge, lien or debt
that in the judgment of Beneficiary may affect or appears to affect the security
of this Deed of Trust or be prior or superior hereto; and (v) in exercising such
powers, to pay necessary expenses, including attorneys' fees and costs or other
necessary or desirable consultants. Grantor shall, immediately upon demand
therefor by Beneficiary, pay to Beneficiary an amount equal to all costs and
expenses reasonably incurred by Beneficiary in connection with the exercise by
Beneficiary of the foregoing rights, including, without limitation, costs of
evidence of title, court costs, appraisals, surveys and receiver's, trustee's
and attorneys' fees, together with interest thereon from the date of such
expenditures at the Default Rate.
1.12    Transfer of Trust Estate Or Ownership Interests by Grantor. In order to
induce Lenders to make the loan secured hereby, Grantor agrees that, in the
event of any "transfer" (as defined below), without the prior written consent of
Beneficiary, Beneficiary has the absolute right at its option, without prior
demand or notice, to declare all sums secured hereby immediately due and
payable. Consent to one such transfer will not be deemed to be a waiver of the
right to require consent to future or successive transfers. Beneficiary may
grant or deny such consent in its sole discretion, and may impose any conditions
to such consent in its sole discretion (including, without limitation, changes
to the terms of the loan and the imposition of fees) and, if consent should be
given, any such transfer will be subject to this Deed of Trust, and any such
transferee shall assume all obligations hereunder and agree to be bound by all
provisions contained herein. Such assumption will not, however, release Grantor
or any maker or guarantor of the Notes from any liability thereunder without the
prior written consent of Beneficiary. As used herein, "transfer" includes the
direct or indirect sale, agreement to sell, transfer, conveyance, pledge,
mortgage, encumbrance, lien, collateral assignment or hypothecation of the Trust
Estate, or any portion thereof or interest therein (other than the Permitted
Encumbrances), whether voluntary, involuntary, by operation of law or otherwise,
the

 
-11-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




execution of any installment land sale contract or similar instrument affecting
all or a portion of the Trust Estate, or the lease of all or substantially all
of the Trust Estate (excluding, however, any leases entered into in accordance
with the requirements of the Loan Agreement, and any other transfers that are
specifically permitted by the terms of the Loan Agreement). The term "transfer"
also includes the direct or indirect transfer, assignment, withdrawal,
hypothecation or conveyance of legal or beneficial ownership of any membership,
partnership, stock or other ownership interest (an "ownership interest") that
results in a change in control of Grantor or in any member or partner of Grantor
(excluding, however, transfers of stock or limited partnership interests in a
publicly traded company, or a change in control of a publicly traded company).
Notwithstanding anything stated to the contrary in this Deed of Trust or in any
of the other Loan Documents, any transfers (or the pledge or encumbrance ) of
equity interests or other interests in KBS II REIT ACQUISITION V, LLC, or in any
of the direct or indirect owners of KBS II REIT Acquisition V, LLC (including,
without limitation, KBS REIT Properties II, LLC, KBS Limited Partnership II or
KBS Real Estate Investment Trust II, Inc.) shall not be prohibited (and shall be
expressly permitted) provided that KBS Real Estate Investment Trust II, Inc.
continues to own, either directly or indirectly, 100% of the ownership interests
in Grantor.
1.13    Full Performance Required; Survival of Warranties. All representations,
warranties and covenants of Grantor contained in any loan application or made to
Beneficiary or Lenders in connection with the loan secured hereby or contained
in the Loan Documents or incorporated by reference therein, will survive the
execution and delivery of this Deed of Trust and will remain continuing
obligations, warranties and representations of Grantor so long as any portion of
the obligations secured by this Deed of Trust remains outstanding.
1.14    Eminent Domain. If any proceeding or action is commenced for the taking
of the Trust Estate, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, condemnation or otherwise,
or if the same is taken or damaged by reason of any public improvement or
condemnation proceeding, or in any other manner, or should Grantor receive any
notice or other information regarding such proceeding, action, taking or damage,
Grantor shall give prompt written notice thereof to Beneficiary. If an Event of
Default exists, Beneficiary is entitled at its option, if Beneficiary determines
its security is impaired, to commence, appear in and prosecute in its own name
any such action or proceeding. If an Event of Default exists, Beneficiary is
also entitled to make any compromise or settlement in connection with such
taking or damage. All compensation, awards, damages, rights of action and
proceeds awarded to Grantor by reason of any such taking or damage to the
Premises or any part thereof or any interest therein for public or quasi-public
use under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner (the "Condemnation Proceeds")
are hereby assigned to Beneficiary and Grantor agrees to execute such further
assignments of the Condemnation Proceeds as Beneficiary or Trustee may require.
After deducting therefrom all costs and expenses (regardless of the particular
nature thereof and whether incurred with or without suit), including attorneys'
fees, incurred by it in connection with any such action or proceeding,
Beneficiary shall apply all such Condemnation Proceeds to the restoration of the
Improvements (other than Condemnation Proceeds attributable to temporary use or
occupancy which may be applied, at Beneficiary's option, to installments of
principal and interest and other charges due under the Notes and other Loan
Documents when the same become due and payable, without payment of a prepayment
premium other than the Interest Differential) provided that:

 
-12-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




(a)the taking or damage will not, in Beneficiary's reasonable judgment,
materially impair the security for the Loan; and
(b)all conditions set forth in Section 1.5 are met.
If all of the above conditions are met, Beneficiary shall disburse the
Condemnation Proceeds in accordance with the Loan Agreement and only as repairs
or replacements are effected and continuing expenses become due and payable. If
any one or more of the above conditions are not met, Beneficiary shall apply all
of the Condemnation Proceeds, after deductions as herein provided, to the
repayment of the outstanding balance of the Notes (without payment of prepayment
premiums other than the Interest Differential), together with all accrued
interest thereon, in such order as Beneficiary may elect, notwithstanding that
said outstanding balance may not be due and payable, and Beneficiary will have
no further obligation to make disbursements pursuant to the Loan Agreement or
the other Loan Documents. If the Condemnation Proceeds are not sufficient to
repay the portion of the Loan allocable to the Trust Estate covered by this Deed
of Trust and Beneficiary or Lenders have determined that its security for the
Loan is materially impaired, Grantor shall immediately pay any such remaining
balance allocable to the Trust Estate, together with all accrued interest
thereon. Application or release of the Condemnation Proceeds as provided herein
will not cure or waive any default or notice of default hereunder or under any
other Loan Document or invalidate any act done pursuant to such notice.
Notwithstanding the above, provided the Condemnation Proceeds do not exceed
$500,000 for the Trust Estate, no Event of Default exists, and the taking has
not materially impaired the value of the Trust Estate, Grantor may retain such
Condemnation Proceeds.
1.15    Additional Security. No other security now existing, or hereafter taken,
to secure the obligations secured hereby will be impaired or affected by the
execution of this Deed of Trust; and all additional security will be taken,
considered and held as cumulative. The taking of additional security, execution
of partial releases of the security, or any extension of the time of payment of
the indebtedness will not diminish the force, effect or lien of this Deed of
Trust and will not affect or impair the liability of any maker, surety or
endorser for the payment of said indebtedness. If Beneficiary at any time holds
additional security for any of the obligations secured hereby, Beneficiary may
enforce the sale thereof or otherwise realize upon the same, at its option,
either before, concurrently, or after a sale is made hereunder.
1.16    Appointment of Successor Trustee. Beneficiary may, from time to time, by
a written instrument executed and acknowledged by Beneficiary and recorded in
the County in which the Trust Estate is located and by otherwise complying with
the provisions of applicable law, substitute a successor or successors to any
Trustee named herein or acting hereunder; and said successor will, without
conveyance from the Trustee predecessor, succeed to all title, estate, rights,
powers and duties of said predecessor.
1.17    Successors and Assigns. This Deed of Trust applies to, inures to the
benefit of (subject, however, to all restrictions on transfer provided in
Section 1.12) and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors and assigns. The term "Beneficiary"
includes the present agent and all future agents of the Lenders pursuant

 
-13-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




to the provisions of the Loan Agreement, whether or not named as Beneficiary
herein. This Section 1.17 will not be deemed a waiver of the provisions of
Section 1.12 hereof.
1.18    Inspections. Beneficiary, or its agents, representatives or workers, are
authorized to, upon no less than twenty-four (24) hours prior written notice to
Grantor, and subject to the rights of tenants under their leases and, if no
Event of Default exists, at Beneficiary's sole cost and expense, enter at any
reasonable time upon or in any part of the Trust Estate for the purpose of
inspecting the same and for the purpose of performing any of the acts it is
authorized to perform hereunder or under the terms of any of the Loan Documents.
1.19    Liens. Grantor shall pay and promptly discharge, at Grantor's cost and
expense, all liens, encumbrances and charges (collectively, "Liens") upon the
Trust Estate, or any part thereof or interest therein; provided, however, that
Grantor has the right to contest in good faith and with reasonable diligence the
validity of any such Liens, and pending such contest Grantor shall not be deemed
in default hereunder if Grantor, within twenty (20) days of Beneficiary's
written request, obtains an appropriate surety bond and takes all other actions
required to remove and release such Lien as an encumbrance against all and any
portion of the Trust Estate; provided, further, however, Beneficiary and Lenders
will not be required to make any further disbursements of the Loan until all
such Liens have been removed as encumbrances against all and any portion of the
Trust Estate, and have been insured against by the Title Company to
Beneficiary's satisfaction. In the case of stop notices, Grantor has the right
to contest, in good faith and with reasonable diligence, the validity of any
stop notice, provided Grantor has filed with Beneficiary a bond in form and
amount sufficient to release such stop notice. Grantor shall cause any such stop
notice to be released within twenty (20) days of Beneficiary's request, and,
without limiting the foregoing, neither Beneficiary nor Lenders shall have any
obligation to make any further disbursements of the Loan until all stop notices
have been fully released or discharged. Notwithstanding the foregoing or
anything else contained in this Agreement which may be construed to the
contrary, in the event that any action or other proceeding is instituted to
enforce or foreclose any Lien against any of the Trust Estate, the Grantor shall
immediately (and in any event within five business days of request by
Beneficiary, or five days prior to any scheduled foreclosure sale, whichever is
sooner) make such payments, obtain such surety bonds and/or take such other
action as Beneficiary may, in its sole discretion, require in order to release
the Lien. If Grantor fails to remove and discharge any such Lien or stop notice
as required above, then, in addition to any other right or remedy of
Beneficiary, Beneficiary may, but is not obligated to, but subject to Grantor's
right to contest the same, discharge the same, either by paying the amount
claimed to be due, or by procuring the discharge of such Lien or stop notice by
depositing in a court a bond or the amount claimed or otherwise giving security
for such claim, or by procuring such discharge in such manner as is or may be
prescribed by law. Grantor shall, immediately upon demand therefor by
Beneficiary, pay to Beneficiary an amount equal to all costs and expenses
incurred by Beneficiary in connection with the exercise by Beneficiary of the
foregoing right to discharge any such Lien or stop notice together with interest
thereon from the date of such expenditure at the Default Rate.
1.20    Intentionally Omitted.
1.21    Beneficiary's Powers. Without affecting the liability of any other
person

 
-14-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




liable for the payment of any obligation herein mentioned, and without affecting
the lien or charge of this Deed of Trust upon any portion of the Trust Estate
not then or theretofore released as security for the full amount of all unpaid
obligations, Beneficiary or any Lender may, from time to time and without notice
(i) release any person so liable, (ii) extend the maturity or alter any of the
terms of any such obligation, (iii) grant other indulgences, (iv) release or
reconvey, or cause to be released or reconveyed at any time at Beneficiary's
option any parcel, portion or all of the Trust Estate, (v) take or release any
other or additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto. For
purposes of clarification, this Section 1.21 does not grant Beneficiary the
right to modify the terms of the Loan without Grantor's consent.
1.22    Financial Statements. Grantor shall deliver to Beneficiary copies of
such financial statements, balance sheets, profit and loss statements, operating
statements, income and expense statements and other financial information in
reasonable detail and at the times required by the Loan Agreement. All such
statements must be prepared in accordance with the requirements of the Loan
Agreement and Beneficiary has the right to audit and inspect all books and
records relating thereto, provided, if no Event of Default exists, such audit
and inspection shall be at its sole cost and expense.
1.23    Trade Names. At the request of Beneficiary, Grantor shall execute a
certificate in form satisfactory to Beneficiary listing the trade names or
fictitious business names under which Grantor intends to operate the Trust
Estate or any business located thereon and representing and warranting that
Grantor does business under no other trade names or fictitious business names
with respect to the Trust Estate. Grantor shall immediately notify Beneficiary
in writing of any change in said trade names or fictitious business names, and
will, upon request of Beneficiary, execute any additional financing statements
and other certificates necessary to reflect the change in trade names or
fictitious business names.
1.24    Leasehold. If a leasehold estate constitutes a portion of the Trust
Estate, Grantor agrees not to amend, change, terminate or modify such leasehold
estate or any interest therein without the prior written consent of Beneficiary.
Consent to one amendment, change, agreement or modification will not be deemed
to be a waiver of the right to require consent to other, future or successive
amendments, changes, agreements or modifications. Grantor shall perform all
obligations and agreements under said leasehold and shall not take any action or
omit to take any action which would effect or permit the termination of said
leasehold. Grantor agrees to promptly notify Beneficiary in writing with respect
to any default or alleged default by any party thereto and to deliver to
Beneficiary copies of all notices, demands, complaints or other communications
received or given by Grantor with respect to any such default or alleged
default. Beneficiary has the option to cure any such default and to perform any
or all of Grantor's obligations thereunder. All sums expended by Beneficiary or
Lenders in curing any such default will be secured hereby and will be
immediately due and payable without demand or notice and will bear interest from
date of expenditure at the Default Rate.

 
-15-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




ARTICLE II
ASSIGNMENT OF RENTS AND LEASES
2.1    Assignment. Grantor does hereby absolutely, unconditionally and
irrevocably grant, convey, assign, transfer and set over unto Beneficiary the
following, as security for the payment and performance of the obligations
secured by this Deed of Trust:
(a)all rights, title, interests, estates, powers, privileges, options and other
benefits of Grantor in, to and under any and all leases, subleases, licenses,
concessions, tenancies and any other agreements creating the right of possession
without a transfer of title, whether oral or written, and whether now or
hereafter existing, which cover or affect all or any portion of the Premises,
together with all renewals, extensions, modifications, amendments, guaranties,
subleases and assignments thereof (herein collectively referred to as the
"Leases"); and
(b)all of the rents, income, receipts, revenues, issues, profits and other sums
of money (hereinafter collectively called the "Rents") that are now and/or at
any time hereafter become due and payable to Grantor under the terms of the
Leases or arising or issuing from or out of the Leases or from or out of the
Premises or any part thereof, including but not limited to minimum rents,
additional rents, percentage rents, deficiency rents and liquidated damages
following default, security deposits, advance rents, all proceeds payable under
any policy of insurance covering loss of rents resulting from untenantability
caused by destruction or damage to the Premises and all of Grantor's rights to
recover monetary amounts from any lessee in bankruptcy, conservatorship,
receivership or similar proceeding including, without limitation, rights of
recovery for use and occupancy and damage claims arising out of lease defaults,
including rejections, disaffirmances, repudiations, and similar actions, under
the Federal Bankruptcy Code, the Federal Deposit Insurance Act and other
statutes governing the rights of creditors, including specifically the immediate
and continuing right to collect and receive each and all of the foregoing.
2.2    Grantor hereby represents and warrants unto Beneficiary and Lenders that:
(i) Grantor is the sole owner of the entire lessor's interest in the Leases and
has good title and good right to assign the Leases and Rents hereby assigned and
no other person or entity has any right, title or interest therein; (ii) Grantor
has duly and punctually performed all of the terms, covenants, conditions and
warranties of the Leases that were to be kept, observed and performed by it to
date; (iii) Grantor has not at any time prior to the date hereof exercised any
right to subordinate any Lease to any deed of trust or mortgage or any other
encumbrance of any kind; (iv) Grantor has not executed any prior assignments of
the Leases or the Rents; (v) except as disclosed to Beneficiary in writing (and
approved or deemed approved by Beneficiary) no Rents owing under any existing
Lease for any period subsequent to the date hereof (other than the first month's
rent or the current month's rent) has been collected in advance; (vi) Grantor
has not performed any act or executed any other instrument which might prevent
Beneficiary from enjoying and exercising any of its rights and privileges
evidenced hereby; and (vii) except as disclosed to Beneficiary in writing, each
of the existing Leases are valid and subsisting and in full force and effect and
unmodified, there exists no defense, counterclaim or set-off to the payment of
the Rents thereunder, there are no defaults now existing thereunder and no event
has

 
-16-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




occurred which with the passage of time or the giving of notice, or both, would
constitute such a default.
2.3    Grantor agrees that, so long as the indebtedness evidenced by the Notes
or any part thereof or any other indebtedness secured by this Deed of Trust
shall remain unpaid, Grantor shall not (and any such actions taken by Grantor in
violation of the following provisions shall be null and void), unless
Beneficiary consents thereto in advance in writing in Beneficiary's sole
discretion: (i)  to the extent the same is prohibited under the terms of the
Loan Agreement enter into any Lease covering any portion of the Premises, nor
renew or extend the term of any Lease (unless an option therefor was originally
reserved by the lessee in the Lease), or relocate or expand the floor space of
any lessee under a Lease within the Premises (unless an option therefor was
originally reserved by the lessee in the Lease); (ii) make any assignment,
pledge or disposition of the Leases or the Rents; (iii) subordinate any of the
Leases to any deed of trust or mortgage or any other encumbrance of any kind or
permit, consent or agree to such subordination; (iv) to the extent the same is
prohibited under the terms of the Loan Agreement reduce the Rents payable under
any of the Leases, nor modify, alter or amend any of the Leases or waive,
excuse, condone, discount, set off, compromise or in any manner release or
discharge any lessee under any Lease of and from any obligations, covenants,
conditions and agreements to be kept, observed and performed by such lessee,
including the obligation to pay the Rents thereunder in the manner and at the
place and time specified therein; (v) incur any indebtedness to a lessee under
or guarantor of any Lease which may under any circumstance be used as an offset
against the Rents or other payments due under said Lease; (vi) to the extent the
same is prohibited under the terms of the Loan Agreement exercise any option
required or permitted by the terms of any of the Leases without the prior
written consent of Beneficiary; (vii) receive or collect any Rents from any
present or future lessee of the Premises or any part thereof for a period of
more than one month in advance of the date on which such payment is due; (ix) to
the extent the same is prohibited under the terms of the Loan Agreement cancel
or terminate any of the Leases, accept a surrender thereof, commence an action
of ejectment or any summary proceedings for dispossession of a lessee under any
of the Leases, or convey or transfer or suffer or permit a conveyance or
transfer of the premises demised thereby or of any interest therein so as to
effect directly or indirectly, proximately or remotely, a merger of the estates
and rights of, or a termination or diminution of the obligations of any lessee
thereunder; (x) to the extent the same is prohibited under the terms of the Loan
Agreement consent to an assignment or sublease of the interest and estate of any
lessee under any of the Leases, whether or not in accordance with its terms; or
(xi) modify or change the terms of any guaranty of any of the Leases or cancel
or terminate such guaranty.
2.4    Grantor covenants with Beneficiary, for so long as the indebtedness
evidenced by the Notes or any part thereof or any other indebtedness secured by
this Deed of Trust or the other Deeds of Trust shall remain unpaid, that Grantor
shall: (i) observe and perform duly and punctually all the obligations imposed
upon any lessor under the Leases and not to do or permit to be done anything to
impair the value thereof; (ii) enforce the performance of each and every term,
provision, covenant, agreement and condition in Leases to be performed by any
lessee thereunder; (iii) appear in and defend any action or proceeding arising
under, occurring out of or in any manner connected with any of the Leases, or
the obligations, liabilities or duties of Grantor or any lessee under the Leases
and, upon request by Beneficiary, to make appearance in the name and on behalf
of Beneficiary, but at the expense of Grantor; (iv) exercise any option

 
-17-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




or election contained in or relating to any of the Leases which Beneficiary
shall require; (v) upon written request by Beneficiary, deliver to Beneficiary
executed copies of any and all Leases, renewals and extensions of existing
Leases and any and all subsequent Leases upon all or any part of the Premises;
(vi) deliver to Beneficiary, promptly upon request by Beneficiary, duly executed
tenant estoppel certificates with respect to Leases designated by Beneficiary to
the extent the same is required under the terms of the Loan Agreement; (vii) if
an Event of Default occurs and the Loan has been accelerated, deliver to
Beneficiary, promptly upon request by Beneficiary, all security deposits held by
Grantor pursuant to the terms of the Leases, which Beneficiary shall hold and
disburse in accordance with the terms of the Leases; (viii) execute and deliver
at the request of Beneficiary all such further assignments and other documents,
instruments and assurances with respect to the Leases, Rents and Premises as
Beneficiary shall from time to time require in order to effectuate the purposes
of this Article; and (ix) if an Event of Default occurs, promptly upon request
by Beneficiary, deliver other records and instruments, including but not limited
to rent rolls and books of account, that Beneficiary shall from time to time
require.
2.5    This is a present, absolute, effective, irrevocable and completed
assignment by Grantor to Beneficiary of the Leases and Rents and of the right to
collect and apply the same, which is not contingent upon Beneficiary being in
possession of the Premises. However, so long as there exists no Event of
Default, Grantor shall have a conditional license to collect, but not more than
one (1) month in advance, all Rents from the Premises, in trust for Beneficiary,
and to use the same for payment of Impositions, insurance premiums which Grantor
is required to pay hereunder or under the other Loan Documents, all amounts
owing to Beneficiary or Lenders under the Notes and the other Loan Documents,
and all other costs and expenses relating to the Premises which Grantor is
required to pay under the Loan Documents, as and when due, before using said
Rents for any other purpose.
2.6    Upon or at any time after and during the continuance of an Event of
Default, or if any representation or warranty made by Grantor to Beneficiary in
connection with the loan evidenced by the Notes is untrue in any material
respect, Beneficiary may, at its option, but without obligation to do so,
without notice to or consent of Grantor, either in person or by agent, without
regard for the adequacy of the security for the indebtedness secured hereby, the
commission of waste or the solvency of Grantor, with or without bringing any
action or proceeding, or by a receiver or trustee to be appointed by a court,
enter upon, take possession of, maintain, manage and operate the Premises, make,
execute, enforce, modify, alter, cancel and accept the surrender of Leases
(whether or not the same extend beyond the term of this Deed of Trust), obtain
or evict tenants, fix or modify Rents, refund and collect security deposits, and
do any acts which Beneficiary deems proper to protect the security hereof, and
during the continuance of an Event of Default, either with or without taking
possession of the Premises, in its own name or in the name of Grantor, sue for
or otherwise demand, collect, receive, and give receipts for all Rents, and
apply the same upon the costs of collection thereof, including the fees and
costs of agents and attorneys employed by Beneficiary; upon the costs of
managing, operating and leasing the Premises, including taxes, insurance,
maintenance, repairs, improvements, the fees of professional managing agents,
architects, engineers and appraisers, license and permit fees, leasing fees and
commissions, and Beneficiary's out-of-pocket expenses; and upon any indebtedness
secured hereby, in such order as Beneficiary may determine, subject to
applicable statutory requirements, if any. Beneficiary or such a receiver shall
be entitled to

 
-18-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




remain in possession of the Premises and to collect the Rents throughout any
statutory period of redemption from a foreclosure sale. The entering upon and
taking possession of the Premises, the collection of such Rents and the
application thereof as aforesaid shall not cure or waive any Event of Default,
or invalidate any act done pursuant to such Event of Default or notice of
default. Beneficiary may, without entering into possession or pursuing any other
remedy as provided in this section or at law or in equity, or in conjunction
with such possession or pursuit of other remedy, give notice to any or all
lessees authorizing and directing said lessees to pay Rents directly to
Beneficiary. If a lessee receives such a notice, Grantor hereby directs such
lessee to make payment pursuant thereto, and it shall be conclusively presumed,
as between Grantor and such lessee, that such lessee is obligated and entitled
to make such payment to Beneficiary, and that such payment constitutes payment
of Rents under the Lease in question. Such notice may be given either in
Beneficiary's or in Grantor's name. Grantor shall in every way facilitate the
payment of Rents to Beneficiary, when Beneficiary has the right to receive the
same hereunder. Beneficiary shall be accountable only for Rents actually
collected hereunder and not for the rental value of the Premises. Beneficiary
shall not be liable for any security deposit made by any lessee unless and until
Beneficiary comes into actual, physical possession and control thereof. Failure
of Beneficiary to collect, or discontinuance by Beneficiary from collecting, at
any time, and from time to time, any Rents, shall not in any manner affect the
rights of Beneficiary to thereafter collect the same.
2.7    During the existence of an Event of Default, Beneficiary shall have the
right to take possession of and use, without rental or charge, any fixtures,
equipment, furniture, appliances, personal property, books of account and
records of Grantor or its agents located in or constituting a part of the
Premises in connection with Beneficiary's occupancy, management and operation of
the Premises. Beneficiary shall be deemed to be the creditor of any lessee in
respect of any assignment for the benefit of creditors and any bankruptcy,
arrangement, reorganization, insolvency, dissolution, receivership or other
debtor‑relief proceeding affecting such lessee; provided, however, that
Beneficiary shall not be obligated to file timely claims in such proceedings or
to otherwise pursue any creditor's rights therein.
2.8    Grantor shall, at Grantor's sole cost and expense, appear in and defend
any dispute, action or proceeding arising under, growing out of or in any manner
connected with or affecting any of the Leases or the obligations, duties or
liabilities of Grantor or any lessee thereunder, and shall pay all costs and
expenses of Beneficiary, including attorneys' fees (prior to trial, at trial and
on appeal), in connection with any such dispute, action or proceeding in which
Beneficiary may appear or with respect to which it may otherwise incur costs or
expenses, whether or not Beneficiary prevails therein.
2.9    Should Grantor fail to make any payment or to do any act as herein
provided, then Beneficiary may, but without obligation to do so, without notice
or demand to or upon Grantor, and without releasing Grantor from any obligation
hereof, make or do the same in such manner and to such extent as Beneficiary may
deem necessary or desirable to protect the security hereof, including
specifically, without limiting its general powers, appearing in and defending
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary, and observing, performing and discharging all or any
of the obligations, covenants and agreements of Grantor in the Leases, provided
Beneficiary shall give Grantor one Business Day prior written notice of same. In
exercising any such powers, Beneficiary may pay

 
-19-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




its costs and expenses, employ counsel and incur and pay attorneys' fees (prior
to trial, at trial and on appeal), and shall receive reimbursement thereof from
Grantor upon demand. Grantor hereby grants to Beneficiary an irrevocable power
of attorney, coupled with an interest, to perform all of the acts and things
provided for in this Article as Grantor's agent and in Grantor's name.
2.10    Grantor agrees to reimburse Beneficiary and Lenders, upon demand, for
all sums expended by Beneficiary and Lenders under the authority hereof,
together with interest thereon at the Default Rate specified in the Loan
Agreement from the date expended, and the same shall be added to the
indebtedness evidenced by the Notes and shall be secured by this Deed of Trust.
2.11    BENEFICIARY SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM BENEFICIARY'S FAILURE TO LET THE PREMISES, OR ANY PART THEREOF,
OR FROM ANY OTHER ACT OR OMISSION OF BENEFICIARY UNDER OR RELATING TO THE LEASES
(REGARDLESS OF WHETHER SUCH LOSS IS THE RESULT OF BENEFICIARY'S NEGLIGENCE)
UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
BENEFICIARY, NOR SHALL BENEFICIARY BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY UNDER THE LEASES BY REASON OF THIS INSTRUMENT OR
THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER. Beneficiary shall not be liable
for its failure to collect, or its failure to exercise diligence in the
collection of, Rents under the Leases, but shall be accountable only for Rents
that Beneficiary actually receives. Grantor will indemnify and hold harmless
Beneficiary (for purposes of this paragraph, the term "Beneficiary" shall
include the directors, officers, partners, employees and agents of Beneficiary
and any persons or entities owned or controlled by, owning or controlling, or
under common control or affiliated with Beneficiary) from and against, and
reimburse Beneficiary for, all claims, demands, liabilities, losses, damages,
causes of action, judgments, penalties, costs and expenses (including, without
limitation, reasonable attorneys' fees) incurred under the Leases by reason of
this instrument or the exercise of rights or remedies hereunder, or which may be
asserted against Beneficiary by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants or
agreements contained in the Leases, including specifically any obligation or
responsibility for any security deposits or other deposits delivered to Grantor
by any lessee under any Lease and not assigned and delivered to Beneficiary. THE
RELEASES AND INDEMNITIES CONTAINED IN THIS PARAGRAPH SHALL INCLUDE CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES)
RESULTING FROM THE NEGLIGENCE OF BENEFICIARY OR ANY STRICT LIABILITY, BUT NOT
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY. The foregoing
releases and indemnities shall not terminate upon release or other termination
of the assignment pursuant to this paragraph. Any amount to be paid under this
paragraph by Grantor to Beneficiary shall be a demand obligation owing by
Grantor to Beneficiary, shall bear interest from the date such amount becomes
due until paid at the Default Rate stated in the Notes, and shall be secured by
this Deed of Trust and by any other instrument securing the Notes. The
assignment pursuant to this paragraph shall not operate to place responsibility
upon Beneficiary

 
-20-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




for the control, care, management or repair of the Premises, nor for the
carrying out of any of the terms and conditions of the Leases; nor shall it
operate to make Beneficiary responsible or liable for any waste committed on the
Premises by the tenants or by any other parties or for any dangerous or
defective condition of the Premises, or for any negligence in the management,
upkeep, repair or control of the Premises resulting in loss or injury or death
to any tenant, licensee, employee or stranger. Beneficiary shall not be deemed
to be a partner of, or a joint venturer with, Grantor with respect to the
Premises or to be a participant of any kind in the management or operation of
the Premises. Neither this assignment, nor the exercise by Beneficiary of its
rights hereunder, shall be deemed to constitute Beneficiary a mortgagee in
possession of the Premises, unless Beneficiary elects in writing to be so
constituted.
2.12    The assignment pursuant to this Article is primary in nature to the
obligation evidenced and secured by the Notes, this Deed of Trust and any other
document given to secure and collateralize the indebtedness secured by this Deed
of Trust. Grantor agrees that Beneficiary may enforce this assignment without
first resorting to or exhausting any other security or collateral; provided
however, that nothing herein contained shall prevent Beneficiary from suing on
the Notes, foreclosing this Deed of Trust and/or exercising any other right
under any document securing the payment of the Notes or at law or equity.
2.13    In the event any lessee under the Leases relating to a Lease for more
than 50,000 square feet should be the subject of any proceeding under the
Federal Bankruptcy Code or any other federal, state or local statute which
provides for the possible termination or rejection of any of the Leases assigned
hereby, Grantor covenants and agrees that if any Lease is so rejected, no
settlement for damages shall be made without the prior written consent of
Beneficiary (which shall not be unreasonably withheld or delayed and which
consent shall be deemed to have been given if Beneficiary does not notify
Grantor of its decision within five (5) Business Days after Grantor's request
for such consent), and any check in payment of damages for rejection of any such
Lease will be made payable to both Grantor and Beneficiary. Grantor hereby
assigns any such payment to Beneficiary and further covenants and agrees that
upon the request of Beneficiary, it will duly endorse to the order of
Beneficiary any such check, the proceeds of which will be applied to the Notes
and other indebtedness secured by this Deed of Trust, principal, interest,
attorneys' and collection fees and other amounts, in such order as Beneficiary
in its sole discretion may determine.
2.14    Nothing contained herein and no act done or omitted by Beneficiary
pursuant to the powers and rights granted it hereunder shall be deemed to be a
waiver by Beneficiary or Lenders of their rights and remedies under the Notes or
a waiver or curing of any default hereunder or under the Notes, and the
assignment pursuant to this Article is made and accepted without prejudice to
any of the rights and remedies possessed by Beneficiary or Lenders under the
terms of the Notes. The right of Beneficiary to collect said principal sum,
interest and indebtedness and to enforce any other security therefor held by it
may be exercised by Beneficiary either prior to, simultaneously with, or
subsequent to any action taken by it hereunder.
2.15    Notwithstanding (a) the fact that any Lease or the leasehold estate
created thereby may be held, directly or indirectly, by or for the account of
any person or entity which shall have an interest in the fee estate of the
Premises, (b) the operation of law or (c) any other

 
-21-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




event, lessee's leasehold estate under such Lease shall not merge into the fee
estate and the lessee shall remain obligated under such lease as assigned by
this assignment.
2.16    Grantor and Beneficiary hereby confirm, agree and intend that the
provisions of this Article 2 of this Deed of Trust comply with Section 55‑220.1
of the Code of Virginia (1950), as amended and now enacted.
ARTICLE III
REMEDIES UPON DEFAULT
3.1    Events of Default. Upon written notice to Grantor, any of the following
events will constitute an Event of Default hereunder (an "Event of Default"):
(a)default in the payment of principal or interest as provided under the terms
of the Notes or the Loan Agreement, which is not cured within any applicable
notice and cure period, if any, provided in the Notes or the Loan Agreement with
respect to such default; or
(b)a breach by Grantor of any representation, warranty or covenant in this Deed
of Trust which is not cured within any applicable notice and cure period, if
any, provided in the Loan Agreement with respect to such breach;
(c)a default occurs under any of the other Deeds of Trust and is not cured
within any applicable notice and cure period provided for therein or in the Loan
Agreement; or
(d)the occurrence of any Event of Default as defined in the other Loan
Documents.
3.2    Acceleration Upon Default, Additional Remedies. Upon the occurrence of an
Event of Default, Beneficiary may, at its option, declare all indebtedness
secured hereby to be immediately due and payable without presentment, demand,
protest or notice of any kind. Thereafter Beneficiary may to the maximum extent
permitted by applicable law:
(a)Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Trust Estate, or
any part thereof, in its own name or in the name of Trustee, and do any acts
which it deems necessary or desirable to preserve the value, marketability or
rentability of the Trust Estate, or any part thereof or interest therein,
increase the income therefrom or protect the security hereof and, with or
without taking possession of the Trust Estate, sue for or otherwise collect the
Rents, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including, without limitation, attorneys'
fees, upon any indebtedness secured hereby, all in such order as Beneficiary may
determine. The entering upon and taking possession of the Trust Estate, the
collection of such Rents, and the application thereof as aforesaid, will not
cure or waive any default or notice of default

 
-22-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




hereunder or invalidate any act done in response to such default or pursuant to
such notice of default and, notwithstanding the continuance in possession of all
or any portion of the Trust Estate or the collection, receipt and application of
Rents, Trustee or Beneficiary will be entitled to exercise every right provided
for in any of the Loan Documents or by law upon occurrence of any Event of
Default, including the right to exercise the power of sale;
(b)Commence an action to foreclose this Deed of Trust as a mortgage, appoint a
receiver, or specifically enforce any of the covenants hereof;
(c)Instruct Trustee to cause Grantor's interest in the Trust Estate to be sold
in accordance with applicable law; or
(d)Exercise all other rights and remedies provided herein, in any Loan Document
or other document or agreement now or hereafter securing all or any portion of
the obligations secured hereby, or by law.
3.3    Foreclosure. Upon the occurrence of an Event of Default, Trustee,
Trustee's successor or substitute, is authorized and empowered and it shall be
Trustee's special duty at the request of Beneficiary to sell the Premises or any
part thereof situated in the Commonwealth of Virginia at the courthouse of any
county in the Commonwealth of Virginia in which any part of the Premises is
situated, at public venue to the highest bidder for cash between the hours of 10
o'clock a.m. and 4 o'clock p.m. on the first Tuesday in any month after having
given notice of such sale in accordance with the statutes of the Commonwealth of
Virginia then in force governing sales of real estate under powers conferred by
deed of trust. Any sale made by Trustee hereunder may be as an entirety or in
such parcels as Beneficiary may request, and any sale may be adjourned by
announcement at the time and place appointed for such sale without further
notice except as may be required by law. The sale by Trustee of less than the
whole of the Premises shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Premises shall be sold; and, if the proceeds of
such sale of less than the whole of the Premises shall be less than the
aggregate of the indebtedness secured hereby and the expense of executing this
trust as provided herein, this Deed of Trust and the lien hereof shall remain in
full force and effect as to the unsold portion of the Premises just as though no
sale had been made; provided, however, that Grantor shall never have any right
to require the sale of less than the whole of the Premises but Beneficiary shall
have the right, at its sole election, to request Trustee to sell less than the
whole of the Premises. After each sale, Trustee shall make to the purchaser or
purchasers at such sale good and sufficient conveyances in the name of Grantor,
conveying the property so sold to the purchaser or purchasers in fee simple with
general warranty of title, and shall receive the proceeds of said sale or sales
and apply the same as herein provided. Payment of the purchase price to Trustee
shall satisfy the obligation of purchaser at such sale therefor, and such
purchaser shall not be responsible for the application thereof. The power of
sale granted herein shall not be exhausted by any sale held hereunder by Trustee
or Trustee's substitute or successor, and such power of sale may be exercised
from time to time and as many times as Beneficiary may deem necessary until all
of the Premises has been duly sold and all secured indebtedness has been fully
paid. In the event any sale hereunder is not completed or is defective in the
opinion of Beneficiary, such sale shall not exhaust the power of sale hereunder
and

 
-23-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




Beneficiary shall have the right to cause a subsequent sale or sales to be made
hereunder. Any and all statements of fact or other recitals made in any deed or
deeds given by Trustee or any successor or substitute appointed hereunder as to
nonpayment of the indebtedness secured hereby, or as to the occurrence of any
default, or as to Beneficiary or Lenders having declared all of such
indebtedness to be due and payable, or as to the request to sell, or as to
notice of time, place and terms of sale and of the properties to be sold having
been duly given, or as to the refusal, failure or inability to act of Trustee or
any substitute or successor, or as to the appointment of any substitute or
successor trustee, or as to any other act or thing having been duly done by
Beneficiary or by such Trustee, substitute or successor, shall be taken as prima
facie evidence of the truth of the facts so stated and recited. Trustee,
Trustee's successor or substitute, may appoint or delegate any one or more
persons as agent to perform any act or acts necessary or incident to any sale
held by Trustee, including the posting of notices and the conduct of sale, but
in the name and on behalf of Trustee, Trustee's successor or substitute.
3.4    Judicial Foreclosure. This instrument shall be effective as a mortgage as
well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Trust Estate in any manner permitted by the laws of
the Commonwealth of Virginia or of any other state in which any part of the
Trust Estate is situated, and any foreclosure suit may be brought by Trustee or
by Beneficiary. In the event a foreclosure hereunder shall be commenced by
Trustee, or Trustee's substitute or successor, Beneficiary may at any time
before the sale of the Trust Estate direct the said Trustee to abandon the sale,
and may then institute suit for the collection of the Note and the other secured
indebtedness, and for the foreclosure of this Deed of Trust. It is agreed that
if Beneficiary should institute a suit for the collection of the Note or any
other secured indebtedness and for the foreclosure of this Deed of Trust,
Beneficiary may at any time before the entry of a final judgment in said suit
dismiss the same, and require Trustee, Trustee's substitute or successor to sell
the Trust Estate in accordance with the provisions of this Deed of Trust.
3.5    Receiver. In addition to all other remedies herein provided for, Grantor
agrees that upon the occurrence of an Event of Default, Beneficiary and Lenders
shall as a matter of right be entitled to the appointment of a receiver or
receivers for all or any part of the Trust Estate in accordance with applicable
law, whether such receivership be incident to a proposed sale of such property
or otherwise, and without regard to the value of the Trust Estate or the
solvency of any person or persons liable for the payment of the indebtedness
secured hereby, and Grantor does hereby consent to the appointment of such
receiver or receivers, waives any and all defenses to such appointment and
agrees not to oppose any application therefor by Beneficiary or Lenders, but
nothing herein is to be construed to deprive Beneficiary or Lenders of any other
right, remedy or privilege it may now have under the law to have a receiver
appointed; provided, however, that the appointment of such receiver, trustee or
other appointee by virtue of any court order, statute or regulation shall not
impair or in any manner prejudice the rights of Beneficiary or Lenders to
receive payment of the rents and income pursuant to Section 2.1 hereof. Any
money advanced by Beneficiary and Lenders in connection with any such
receivership shall be a demand obligation owing by Grantor to Beneficiary and
Lenders and shall bear interest from the date of making such advancement by
Lenders until paid at the Default Rate and shall be a part of the secured
indebtedness and shall be secured by this Deed of Trust and by any other
instrument securing the secured indebtedness.

 
-24-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




3.6    Proceeds of Sale. To the extent permitted by applicable law, the proceeds
of any sale held by Trustee or any receiver or public officer in foreclosure of
the liens evidenced hereby shall be applied:
FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all court costs and charges of
every character in the event foreclosed by suit, and a reasonable fee to Trustee
acting under the provisions of Section 3.3 if foreclosed by power of sale as
provided in said Section;
SECOND, to the payment in full of the secured indebtedness (including
specifically without limitation the principal, interest and attorney's fees due
and unpaid on the Note, any Swap Contracts and the amounts due and unpaid and
owed to Beneficiary and Lenders under this Deed of Trust and the other Loan
Documents) in such order as Beneficiary may elect; and
THIRD, the remainder, if any there shall be, shall be paid to Grantor or to such
other party or parties as may be entitled thereto by law.
3.7    Beneficiary as Purchaser. Beneficiary and Lenders shall have the right to
become the purchaser at any sale held by any Trustee or substitute or successor
or by any receiver or public officer, and any lender purchasing at any such sale
shall have the right to credit upon the amount of the bid made therefor, to the
extent necessary to satisfy such bid, the secured indebtedness owing to such
lender, or if such lender holds less than all of such indebtedness the pro rata
part thereof owing to such lender, accounting to all other lenders not joining
in such bid in cash for the portion of such bid or bids apportionable to such
nonbidding lender or lenders.
3.8    Remedies Not Exclusive. Trustee and Beneficiary, and each of them, are
entitled to enforce payment and performance of any indebtedness or obligations
secured hereby and to exercise all rights and powers under this Deed of Trust or
under any Loan Document or other agreement or any laws now or hereafter in
force, notwithstanding some or all of the said indebtedness and obligations
secured hereby may now or hereafter be otherwise secured, whether by mortgage,
deed of trust, pledge, lien, assignment or otherwise. Neither the acceptance of
this Deed of Trust nor its enforcement whether by court action or pursuant to
the power of sale or other powers herein contained, will prejudice or in any
manner affect Trustee's or Beneficiary's right to realize upon or enforce any
other security now or hereafter held by Trustee or Beneficiary, it being agreed
that Trustee and Beneficiary, and each of them, is entitled to enforce this Deed
of Trust and any other security now or hereafter held by Beneficiary or Trustee
in such order and manner as they or either of them may in their absolute
discretion determine. No remedy herein conferred upon or reserved to Trustee or
Beneficiary is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each is cumulative and is in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. Every power or remedy given by any of the Loan Documents to Trustee or
Beneficiary or to which either of them may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Trustee or Beneficiary and either of them may pursue
inconsistent remedies.

 
-25-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




3.9    Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale Grantor or Grantor's
heirs, devisees, representatives, successors or assigns or any other person
claiming any interest in the Trust Estate by, through or under Grantor are
occupying or using the Trust Estate, or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale. Subject to the
terms of any applicable non-disturbance and/or attornment agreement between
Beneficiary and any tenant(s) of the Trust Estate, such tenancy shall be a
tenancy from day-to-day, terminable at the will of either landlord or tenant, at
a reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain an action for forcible entry and detainer of
said property in the Justice of the Peace Court in the Justice Precinct in which
such property, or any party thereof, is situated.
3.10    Tender After Acceleration. If, following the occurrence of an Event of
Default and the acceleration of the secured indebtedness but prior to the
foreclosure of this Deed of Trust against the Trust Estate, Grantor shall tender
to Beneficiary payment of an amount sufficient to pay the entire secured
indebtedness, such tender shall be deemed to be a voluntary prepayment under the
Note and, consequently, Grantor shall also pay to Beneficiary any charge or
premium required under the Note to be paid in order to prepay principal and, if
such principal payment is made during any period when prepayment is prohibited
by this Deed of Trust or the Note, the applicable charge or premium shall be the
maximum prepayment penalty provided for in the Note; provided, however, that in
no event shall any amount payable under this paragraph, when added to the
interest otherwise payable on the Note and the other secured indebtedness,
exceed the maximum interest permitted under applicable law.
3.11    Deficiency. In the event an interest in any of the Trust Estate is
foreclosed upon pursuant to a judicial or nonjudicial foreclosure sale, Grantor
agrees as follows:
To the extent permitted by applicable law, Grantor agrees that Beneficiary and
Lenders shall be entitled to seek a deficiency judgment from Grantor and any
other party obligated on the Note equal to the difference between the amount
owing on the Note and the amount for which the Trust Estate was sold pursuant to
judicial or nonjudicial foreclosure sale. Grantor expressly recognizes that this
section constitutes a waiver of any applicable law which would otherwise permit
Grantor and other persons against whom recovery of deficiencies is sought or any
guarantor independently (even absent the initiation of deficiency proceedings
against them) to present competent evidence of the fair market value of the
Trust Estate as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Grantor further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Trust Estate for purposes of
calculating deficiencies owed by Grantor, any guarantor, and others against whom
recovery of a deficiency is sought.
Alternatively, in the event the waiver provided for above is determined by a
court of competent jurisdiction to be unenforceable, the following shall be the
basis for the finder of fact's determination of the fair market value of the
Trust Estate as of the date of the foreclosure sale in proceedings governed by
any applicable law: (i) the Trust Estate shall be valued in an "as is" condition
as of the date of the foreclosure sale, without any assumption or expectation
that the

 
-26-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




Trust Estate will be repaired or improved in any manner before a resale of the
Trust Estate after foreclosure; (ii) the valuation shall be based upon an
assumption that the foreclosure purchaser desires a resale of the Trust Estate
for cash promptly (but no later than twelve (12) months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Trust Estate, including, without limitation, brokerage
commissions, title insurance, a survey of the Trust Estate, tax prorations,
attorneys' fees, and marketing costs; (iv) the gross fair market value of the
Trust Estate shall be further discounted to account for any estimated holding
costs associated with maintaining the Trust Estate pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in (iii) above), and other
maintenance, operational and ownership expenses; and (v) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Trust Estate must be given by persons having at least five
(5) years experience in appraising property similar to the Trust Estate and who
have conducted and prepared a complete written appraisal of the Trust Estate
taking into consideration the factors set forth above.
3.12    In addition to all other rights and remedies provided herein, any sale
of the Trust Estate shall be made in accordance with the provisions of Sections
55-59.1, 55-59.2, 55-59.3, 55-59.4 and 55-63 of the Code of Virginia (1950), as
amended and now enacted, or other applicable general local laws of the
Commonwealth of Virginia or judicial rules or procedures relating to the
foreclosure of deeds of trust.
The following provisions of Sections 55‑59 et. seq. and 55‑60 of the Code of
Virginia (1950) are hereby incorporated herein by the short-term references
below:
EXEMPTIONS WAIVED
SUBJECT TO CALL UPON DEFAULT
RENEWAL, EXTENSION OR REINSTATEMENT PERMITTED
ADVERTISEMENT REQUIRED ONCE A WEEK FOR TWO CONSECUTIVE WEEKS IN A NEWSPAPER
PUBLISHED OR HAVING GENERAL CIRCULATION IN THE COUNTY OF FAIRFAX, VIRGINIA
SUBSTITUTION OF TRUSTEE PERMITTED
ANY TRUSTEE MAY ACT
ARTICLE IV
SECURITY AGREEMENT
4.1    Creation of Security Interest. Grantor hereby grants to Beneficiary a
security interest in and to all the Personal Property to secure Grantor's
obligations hereunder and under the other Loan Documents.

 
-27-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




4.2    Representations, Warranties and Covenants of Grantor. Grantor hereby
represents, warrants and covenants (which representations, warranties and
covenants will survive creation of any indebtedness of Grantor to Beneficiary or
Lenders and any extension of credit thereunder) as follows:
(a)The Personal Property is not used or bought for personal, family or household
purposes.
(b)The tangible portion of the Personal Property will be kept on or at the
Premises; and Grantor shall not, without the prior written consent of
Beneficiary, remove the Personal Property or any portion thereof therefrom
except such portions or items of Personal Property which are consumed or worn
out in ordinary usage, all of which will be promptly replaced by Grantor with
similar items of comparable value.
(c)At the request of Beneficiary, Grantor shall join Beneficiary in executing
one or more financing statements and fixture filings pursuant to the Uniform
Commercial Code of Virginia as in effect in the Commonwealth of Virginia
("Uniform Commercial Code"), in form satisfactory to Beneficiary and shall pay
the cost of recording and filing the same in all public offices wherever
recording or filing is deemed by Beneficiary to be necessary or desirable.
(d)Grantor does not do business under any trade name except as previously
disclosed in writing to Beneficiary. Grantor shall immediately notify
Beneficiary in writing of any change in its place of business or the adoption or
change of any trade name or fictitious business name and shall, upon request of
Beneficiary, execute any additional financing statements or other certificates
necessary to reflect the adoption or change in trade name or fictitious business
name.
(e)Grantor shall immediately notify Beneficiary of any claim against the
Personal Property adverse to the interest of Beneficiary therein.
4.3    Use of Personal Property by Grantor. Until the occurrence and during the
continuance of an Event of Default, Grantor may have possession of the Personal
Property and use it in any lawful manner not inconsistent with this Deed of
Trust and not inconsistent with any policy of insurance thereon.
4.4    Remedies Upon an Event of Default.
(a)In addition to the remedies provided in Section 3.2, upon the occurrence and
during the continuance of an Event of Default, Beneficiary may, at its option,
do any one or more of the following to the extent permitted by applicable law:
(i)Either personally, or by means of a court appointed receiver, take possession
of all or any of the Personal Property and exclude therefrom Grantor and all
others claiming under Grantor, and thereafter hold, store, use, operate, manage,
maintain and control, make repairs, replacements, alterations, additions and
improvements to and exercise all rights and powers of Grantor with respect to
the Personal Property or any part thereof. In the event

 
-28-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




Beneficiary demands or attempts to take possession of the Personal Property in
the exercise of any rights under this Deed of Trust, Grantor agrees to promptly
turn over and deliver possession thereof to Beneficiary;
(ii)Without notice to or demand upon Grantor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Personal Property (including, without limitation, paying, purchasing, contesting
or compromising any lien or encumbrance, whether superior or inferior to such
security interest) and in exercising any such powers or authority to pay all
expenses (including, without limitation, litigation costs and reasonable
attorneys' fees) incurred in connection therewith;
(iii)Require Grantor from time to time to assemble the Personal Property, or any
portion thereof, at a place designated by Beneficiary and reasonably convenient
to both parties, and promptly deliver such Personal Property to Beneficiary or
an agent or representative designated by Beneficiary. Beneficiary and its agents
and representatives have the right to enter upon any or all of Grantor's
premises and property to exercise Beneficiary's rights hereunder;
(iv)Realize upon the Personal Property or any part thereof as herein provided or
in any manner permitted by law and exercise any and all of the other rights and
remedies conferred upon Beneficiary by this Deed of Trust, by any other Loan
Document or by law, either concurrently or in such order as Beneficiary may
determine. Without limiting the generality of the foregoing, Beneficiary may
proceed, in any sequence, (i) to exercise its rights under Section 3.2 and
Section 3.3 with respect to all or any portion of the Trust Estate and all or
any portion of the Personal Property, (ii) to exercise its rights under this
Section 4.4 with respect to all or any portion of the Personal Property, and
(iii) to exercise its rights under the provisions of Section 9604 of the Uniform
Commercial Code;
(v)Sell or cause to be sold in such order as Beneficiary may determine, as a
whole or in such parcels as Beneficiary may determine, the Personal Property and
the remainder of the Trust Estate;
(vi)Sell, lease or otherwise dispose of the Personal Property at public sale,
upon terms and in such manner as Beneficiary may determine. Beneficiary or any
Lender may be a purchaser at any sale; and
(vii)Exercise any remedies of a secured party under the Uniform Commercial Code
or any other applicable law.
(b)Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Beneficiary
shall give Grantor at least five (5) days' prior written notice of the time and
place of any public sale of the Personal Property or other intended disposition
thereof to be made. Such notice may be mailed to Grantor at the address set
forth in Section 5.5.

 
-29-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




(c)Subject to the terms of Sections 1.14 and 8.5(b) of the Loan Agreement and
applicable law, the proceeds of any sale under Section 4.4(a) will be applied as
follows:
(i)To the repayment of the reasonable costs and expenses of taking, holding and
preparing for the sale and the selling of the Personal Property (including,
without limitation, costs of litigation and attorneys' fees) and the discharge
of all Impositions, liens and encumbrances, and claims thereof, if any, on the
Personal Property prior to the security interest granted herein (except any
Impositions or liens and encumbrances subject to which such sale has been made);
(ii)To the payment of all indebtedness and obligations owing to Beneficiary or
Lenders under the Notes and other Loan Documents, all Swap Contracts and all
other obligations that are secured by this Deed of Trust, in such order as
Beneficiary determines; and
(iii)The surplus, if any, will be paid to Grantor or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.
(d)Beneficiary has the right to enforce one or more remedies under this
Section 4.4 successively or concurrently; and such action will not operate to
estop or prevent Beneficiary from pursuing any further remedy that it may have.
Any repossession or retaking or sale of the Personal Property pursuant to the
provisions hereof will not operate to release Grantor until full payment of any
deficiency has been made in cash.
4.5    Security Agreement. This Deed of Trust constitutes and is deemed to be a
"security agreement" for all purposes of the Uniform Commercial Code; and
Beneficiary is entitled to all the rights and remedies of a "secured party"
under the Uniform Commercial Code.
4.6    Financing Statement and Fixture Filing. This Deed of Trust is intended to
be and constitutes a fixture filing pursuant to the provisions of the Uniform
Commercial Code with respect to all fixtures included within the Trust Estate
and is being recorded as a fixture financing statement and filing under the
Uniform Commercial Code, and covers property, goods and equipment which are or
are to become fixtures related to the Premises. Grantor covenants and agrees
that this Deed of Trust is to be filed in the real estate records of the county
where the Premises is located and shall also operate from the date of such
filing as a fixture filing in accordance with Subsections 9‑502(b) and (c) and
other applicable provisions of the Uniform Commercial Code. This Deed of Trust
shall also be effective as a financing statement covering minerals or the like
(including oil and gas) and accounts subject to the Uniform Commercial Code, as
amended, and is to be filed for record in the real estate records of the county
where the Premises is situated. Grantor shall be deemed to be the "debtor" and
Beneficiary shall be deemed to be the "secured party" for all purposes under the
Uniform Commercial Code. The full name of Grantor and Grantor's type of
organization, and the full name of Beneficiary and Beneficiary's type of
organization, are set forth on the signature page of this Deed of Trust. The

 
-30-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




mailing address of Grantor and Beneficiary are set forth in Section 5.5
(Notices) below. Grantor is the record owner of the Premises. Grantor grants to
Beneficiary a security interest in all existing and future goods which are now
or in the future become fixtures relating to the Premises and the proceeds
thereof, including, without limitation, the goods and proceeds thereof described
in Exhibit B. Grantor hereby authorizes Beneficiary or Trustee to file any
financing statement or financing statement amendment covering the Personal
Property or relating to the security interested created herein without the
signature of Grantor, as debtor. Grantor shall pay all costs of filing such
financing statements and any extensions, renewals, amendments and releases
thereof, and shall pay all reasonable costs and expenses of any record searches
for financing statements as Beneficiary may require. Without the prior written
consent of Beneficiary, Grantor shall not create or suffer to be created
pursuant to the Uniform Commercial Code any other security interest in such
items, including replacements and additions thereto. Upon the occurrence and
during the continuance of an Event of Default, Beneficiary will have the
remedies of a secured party under the Uniform Commercial Code and, at
Beneficiary's option, may also invoke the other remedies provided in this Deed
of Trust.
ARTICLE V
MISCELLANEOUS
5.5    Amendments. This instrument cannot be waived, changed, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, discharge or termination is
sought.
5.2    Grantor Waiver of Rights. Grantor waives to the extent permitted by law,
(i) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Trust Estate,
and (ii) all rights of redemption, valuation, appraisement, stay of execution,
notice of intent to accelerate, notice of election to mature or declare due the
whole of the secured indebtedness and marshalling in the event of foreclosure of
the liens hereby created (provided Grantor is not waiving notice and cure rights
expressly provided for in the Loan Documents). Without limiting the generality
of the foregoing, Grantor waives, to the extent permitted by law, all rights to
direct the order in which any of the Trust Estate will be sold in the event of
any sale or sales pursuant hereto and to have any of the Trust Estate or any
other property now or hereafter constituting security for the indebtedness
secured hereby marshaled upon any foreclosure of this Deed of Trust or of any
other security for any of such indebtedness.
5.3    Statements by Grantor. Grantor shall, within ten (10) days after written
notice thereof from Beneficiary, deliver to Beneficiary a written statement
stating the unpaid principal of and interest on the Notes and any other amounts
secured by this Deed of Trust and stating whether any offset or defense exists
against such principal and interest.
5.4    Loan Statement Fees. Grantor shall pay the amount demanded by Beneficiary
or its authorized loan servicing agent for any statement regarding the
obligations secured hereby; provided, however, that such amount may not exceed
the maximum amount allowed by law at the time request for the statement is made.

 
-31-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




5.5    Notices. All notices, requests and demands to be made hereunder to the
parties hereto must be in writing and must be delivered to the applicable
address stated below by any of the following means: (a) personal service; (b) by
a nationally recognized air courier service, (c) electronic communication,
whether by telex, telegram or telecopying (if confirmed in writing sent by a
nationally recognized air courier service or by registered or certified, first
class mail, return receipt requested); or (d) registered or certified, first
class mail, return receipt requested. Such addresses may be changed by notice to
the other parties given in the same manner as provided above. Any notice, demand
or request sent pursuant to either subsection (a) or (c) hereof will be deemed
received upon such personal service or upon dispatch by electronic means, and,
if sent pursuant to subsection (d) will be deemed received three (3) days
following deposit in the mail.
To Beneficiary:
U.S. Bank National Association
4100 Newport Place, Suite 900
Newport Beach, California 92660
Attention: Loan Administration
Telephone: 949-863-2376
Facsimile: 949-252-1759
 
 
If to Grantor:
KBSII WILLOW OAKS, LLC
c/o KBS Capital Advisors LLC
1909 K Street NW, Suite 340
Washington, DC 2006
Attention: Robin Burke, Senior Vice President,
Asset Manager


 
 
With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Todd Smith, VP Controller, Corporate
 
 
With a copy to:
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: Bruce Fischer, Esq.
 
 
To Trustee:
Lawyers Title Realty Services, Inc.
c/o Commonwealth Land Title Insurance Company
1015 15th Street, N.W., Suite 300,
Washington, D.C. 20005


 
-32-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




5.6    Intentionally Omitted.
5.7    Captions. The captions or headings at the beginning of each Section
hereof are for the convenience of the parties and are not a part of this Deed of
Trust.
5.8    Invalidity of Certain Provisions. Every provision of this Deed of Trust
is intended to be severable. If any term or provision hereof is declared to be
illegal or invalid for any reason whatsoever by a court of competent
jurisdiction, such illegality or invalidity will not affect the balance of the
terms and provisions hereof, which terms and provisions will remain binding and
enforceable. If the lien of this Deed of Trust is invalid or unenforceable as to
any part of the debt, or if such lien is invalid or unenforceable as to any part
of the Trust Estate, the unsecured or partially unsecured portion of the debt
must be completely paid prior to the payment of the remaining secured portion of
the debt, and all payments made on the debt, whether voluntary or under
foreclosure or other enforcement action or procedure, will be considered to have
been first paid on and applied to the full payment of that portion of the debt
which is not secured or fully secured by the lien of this Deed of Trust.
5.9    Subrogation. To the extent that proceeds of the Notes are used to pay any
outstanding lien, charge or prior encumbrance against the Trust Estate, such
proceeds have been or will be advanced by Beneficiary at Grantor's request and
Beneficiary will be subrogated to any and all rights and liens held by any owner
or holder of such outstanding liens, charges and prior encumbrances,
irrespective of whether said liens, charges or encumbrances are released.
5.10    Attorneys' Fees. If the Notes are not paid when due or if any Event of
Default occurs, Grantor promises to pay all costs of enforcement and collection,
including but not limited to, reasonable attorneys' fees, whether or not such
enforcement and collection includes the filing of a lawsuit.
5.11    GOVERNING LAW. THIS DEED OF TRUST IS GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA.
5.12    Joint and Several Obligations. Should this Deed of Trust be signed by
more than one party, all obligations herein contained will be deemed to be the
joint and several obligations of each party executing this Deed of Trust. Any
married person signing this Deed of Trust agrees that recourse may be had
against community assets and against his separate property for the satisfaction
of all obligations contained herein. Section 7.19 of the Loan Agreement (the
joint borrower provisions) is by this reference incorporated herein in its
entirety.
5.13    Interpretation. In this Deed of Trust the singular includes the plural
and the masculine includes the feminine and neuter and vice versa, if the
context so requires.
5.14    Intentionally Omitted.
5.15    Release. Upon the payment in full of the Notes and all other sums
secured hereby and performance and discharge in full of all obligations under
the Loan Documents (including all amounts owing by, and all other obligations
of, Grantor under any Swap Transactions or Swap Contracts), Beneficiary shall
release the Premises and surrender this



 
-33-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




Deed of Trust and the Notes, as appropriate, to the Grantor; provided Grantor
shall pay all costs of the preparation and recordation of the release of the
liens, as applicable. Notwithstanding the foregoing or anything else contained
in the Loan Documents which may be construed to the contrary, prior to any full
release or full reconveyance of the Deed of Trust, all Swap Contracts shall have
been terminated, and any and all settlement payments and other payments, fees
and costs owing by Grantor with respect to such Swap Contracts shall be paid
prior to any such release or reconveyance. Beneficiary's rights under this
Section 5.15 shall be in addition to any and all other rights of Beneficiary or
any Swap Counterparty under the Swap Contracts and applicable law.
5.16    Counterparts. This document may be executed and acknowledged in
counterparts, all of which executed and acknowledged counterparts together
constitute a single document. Signature and acknowledgment pages may be detached
from the counterparts and attached to a single copy of this document to
physically form one document, which may be recorded.
5.17    Debtor-Creditor Relationship. Nothing contained herein or in any Loan
Document will be deemed to create or construed to create a partnership, joint
venture or any relationship other than that of debtor-creditor. Grantor and
Beneficiary expressly disclaim any intent to create a partnership or joint
venture pursuant to this Deed of Trust, any other Loan Document, or any other
document related hereto or thereto.
5.18    Nonforeign Entity. Section 1445 of the Internal Revenue Code of 1986, as
amended (the "Internal Revenue Code") provides that a transferee of a U.S. real
property interest must withhold tax if the transferor is a foreign person. To
inform Beneficiary that the withholding of tax will not be required in the event
of the disposition of the Trust Estate pursuant to the terms of this Deed of
Trust, Grantor hereby certifies, under penalty of perjury, that:
(a)Grantor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Internal Revenue Code and the
regulations promulgated thereunder; and
(b)Grantor is duly qualified to do business in California and Virginia.
It is understood that Beneficiary may disclose the contents of this
certification to the Internal Revenue Service and that any false statement
contained herein could be punished by fine, imprisonment or both. Grantor
covenants and agrees to execute such further certificates, which must be signed
under penalty of perjury, as Beneficiary reasonably requires. The covenant set
forth herein will survive the foreclosure of the lien of this Deed of Trust or
acceptance of a deed in lieu thereof.
5.19    Liability and Indemnification of Trustee. TRUSTEE SHALL NOT BE LIABLE
FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING
TRUSTEE'S NEGLIGENCE), EXCEPT FOR TRUSTEE'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action

 
-34-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




taken or proposed to be taken by Trustee hereunder, believed by Trustee in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law), and Trustee shall be under no liability for
interest on any moneys received by Trustee hereunder. GRANTOR WILL REIMBURSE
TRUSTEE FOR, AND INDEMNIFY AND SAVE TRUSTEE HARMLESS AGAINST, ANY AND ALL
LIABILITY AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES) WHICH MAY BE
INCURRED BY TRUSTEE IN THE PERFORMANCE OF TRUSTEE'S DUTIES HEREUNDER (INCLUDING
ANY LIABILITY AND EXPENSES RESULTING FROM TRUSTEE'S OWN NEGLIGENCE). The
foregoing indemnity shall not terminate upon release, foreclosure or other
termination of this Deed of Trust.
5.20    Intentionally Deleted.
5.21    Interest Rate Limitation. It is the intent of Beneficiary and Grantor in
the execution of this Deed of Trust to contract in strict compliance with
applicable usury law. In furtherance thereof, Beneficiary and Grantor stipulate
and agree that none of the terms and provisions contained herein or in any of
the other Loan Documents, shall ever be construed to create a contract to pay
for the use, forbearance or detention of money, interest at a rate in excess of
the maximum interest rate permitted to be charged by applicable law. Neither
Grantor nor any guarantors, endorsers or other parties now or hereafter becoming
liable for payment of the obligations secured hereby shall ever be obligated or
required to pay interest on such obligations at a rate or in an amount in excess
of the maximum interest that may be lawfully charged under applicable law, and
the provisions of this paragraph shall control over all other provisions of this
Deed of Trust and the other Loan Documents which may be in apparent conflict
herewith. Beneficiary and Lenders expressly disavow any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of the Note is accelerated. If the maturity of the Note shall be accelerated for
any reason or if the principal of the Note is paid prior to the end of the term
of the Note, and as a result thereof the interest received for the actual period
of existence of the loan evidenced by the Note exceeds the amount of interest
that would have accrued at the applicable maximum lawful rate, Beneficiary (on
behalf of Lenders) shall, at its option, either refund to Grantor the amount of
such excess or credit the amount of such excess against the principal balance of
the Note then outstanding and thereby shall render inapplicable any and all
penalties of any kind provided by applicable law as a result of such excess
interest. In the event that Beneficiary or Lenders shall contract for, charge or
receive any amounts and/or any other thing of value which are determined to
constitute interest which would increase the effective interest rate on the Note
or other obligations secured hereby to a rate in excess of that permitted to be
charged by applicable law, all such sums determined to constitute interest in
excess of interest at the lawful rate shall, upon such determination, at the
option of Beneficiary, be either immediately returned to Grantor or credited
against the principal balance of the Note then outstanding, in which event any
and all penalties of any kind under applicable law as a result of such excess
interest shall be inapplicable. By execution of this Deed of Trust, Grantor
acknowledges that it believes the obligations secured hereby to be non usurious
and agrees that if, at any time, Grantor should have reason to believe that such
obligations are in fact usurious, it will give Beneficiary notice of such
condition and Grantor agrees that Beneficiary (on behalf of Lenders) shall have
ninety (90) days in which to make appropriate refund or other adjustment in

 
-35-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------




order to correct such condition if in fact such exists. The term "applicable
law" as used in this Deed of Trust shall mean the laws of the Commonwealth of
Virginia or the laws of the United States, whichever laws allow the greater rate
of interest, as such laws now exist or may be changed or amended or come into
effect in the future.
5.22    Limited Recourse Provision. Except as to Guarantor as set forth in the
Guaranty, Beneficiary and Lenders shall have no recourse against, nor shall
there be any personal liability to, the members of Grantor, or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of Grantor (except for the
Guarantor as provided in the Guaranty, but including KBSII REIT ACQUISITION I,
LLC, KBSII REIT ACQUISITION XXV, LLC, KBSII REIT ACQUISITION V, LLC, KBS LIMITED
PARTNERSHIP II or KBS REAL ESTATE INVESTMENT TRUST II, INC.) with respect to the
obligations of Grantor and Guarantor under the Loan. For purposes of
clarification, in no event shall the above language limit, reduce or otherwise
affect any Grantor's liability or obligations under the Loan Documents,
Guarantor's liability or obligations under the Guaranty or Beneficiary's right
to exercise any rights or remedies against any collateral securing the Loan.
[Signatures(s) to Follow]

 
-36-
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the day and
year first above written.


"GRANTOR"


KBSII WILLOW OAKS, LLC,
a Delaware limited liability company,


By:
KBSII REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.





STATE OF CALIFORNIA
)

)
COUNTY OF Orange
)



On February 27, 2013, before me, K. Godin, a Notary Public, personally appeared
Charles J. Schreiber, Jr. who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature /s/ K. Godin



 
S-1
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION


All of that certain lot or parcel of land situated, lying and being in Fairfax
County, Virginia, and being more particularly described as follows:
TRACT I:
All of Parcel E-2-1, WILLOW OAKS CORPORATE CENTER, and containing 4.19681 acres,
more or less, as the same is more particularly shown on plat attached to Deed of
Resubdivision of Parcel E-2, Providence Park, recorded in Deed book 7085 at page
884, among the land records of Fairfax County, Virginia.
TOGETHER WITH AND SUBJECT TO easements for vehicular and pedestrian passage as
shown on the Deed of Resubdivision as recorded in Deed Book 7085 at page 884,
among the aforesaid land records and as more particularly set forth in that
certain Roadway Easement Agreement as recorded in Deed Book 7108 at page 375,
among the aforesaid land records.
TRACT II:
All of Parcel E-4, WILLOW OAKS CORPORATE CENTER, and containing 4.05294 acres
(erroneously referenced in the Deed recorded in Deed Book 18135, at page 539 as
4.06294 acres), more or less, as the same is more particularly shown on plat
attached to Deed of Resubdivision of Parcel E-2, Providence Park, recorded in
Deed Book 7085 at page 884, among the land records of Fairfax County, Virginia.
TOGETHER WITH AND SUBJECT TO easements for vehicular and pedestrian passage as
shown on the Deed of Resubdivision as recorded in Deed Book 7085 at page 884,
among the aforesaid land records and as more particularly set forth in that
certain Roadway Easement Agreement as recorded in Deed Book 7108 at page 375,
among the aforesaid land records.
TRACT III:
All of Parcel E-3, WILLOW OAKS CORPORATE CENTER, as more particularly shown on
plat attached to Deed of Resubdivision of Parcel E-2, Providence Park, recorded
in Deed Book 7085 at page 884, among the land records of Fairfax County,
Virginia.
TOGEHTER WITH AND SUBJECT TO easements for vehicular and pedestrian passage as
shown on the Deed of Resubdivision as recorded in Deed Book 7085 at page 884,
among the aforesaid land records and as more particularly set forth in that
certain Roadway Easement Agreement as recorded in Deed Book 7108 at page 375,
among the aforesaid land records.



 
EXHIBIT A
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------






EXHIBIT B
DESCRIPTION OF PERSONAL PROPERTY




(a)    All personal property, including all goods, supplies, equipment,
furniture, furnishings, fixtures, machinery, inventory and construction
materials which Grantor now or hereafter owns or in which Grantor now or
hereafter acquires an interest or right, including those which are now or
hereafter located on or affixed to the Premises or used or useful in the
operation, use or occupancy thereof or the construction of any improvements
thereon, including any interest of Grantor in and to personal property which is
leased or subject to any superior security interest, and all books, records,
leases and other documents, of whatever kind or character, relating to the
Premises;


(b)    All fees, income, rents, issues, profits, earnings, receipts, royalties
and revenues which, after the date hereof and while any portion of the
indebtedness secured hereby remains unpaid, may accrue from said goods,
fixtures, furnishings, equipment and building materials or any part thereof or
from the Premises or any part thereof, or which may be received or receivable by
Grantor from any hiring, using, letting, leasing, subhiring, subletting, or
subleasing thereof;


(c)    All Grantor's present and future rights to receive payments of money,
services or property, including rights to all deposits from tenants of the
Premises, accounts receivable, deposit accounts, chattel paper, notes, drafts,
contract rights (including all rights to payment under all purchase and sale
agreements and other contracts), instruments, general intangibles and principal,
interest and payments due on account of goods sold, services rendered, loans
made or credit extended, together with title or interest in all documents
evidencing or securing the same; provided, however, notwithstanding Grantor's
grant of a security interest in its rights under all purchase and sale
agreements now or hereafter relating tot he Premises, Grantor shall be free,
without the approval or consent of Beneficiary, to amend, modify and/or
terminate, at any time, and from time to time, such purchase and sale
agreements;


(d)    All of Grantor's present and future rights, titles and interests, but not
Grantor's obligations, duties or liabilities for any breach, in, under and to
all Swap Contracts (as defined in the Loan Agreement) and all Swap Transactions
(as defined in the Loan Agreement), and all amounts received by Grantor in
connection therewith or to which Grantor is entitled thereunder;


(e)    All other intangible property and rights relating to the Premises or the
operation thereof, or used in connection therewith, including all governmental
permits relating to construction or other activities on the Premises, all names
under or by which the Premises may at any time be operated or known, all rights
to carry on business under any such names, or any variant thereof, all trade
names and trademarks relating in any way to the Premises, good will in any way
relating to the Premises, and all licenses and permits relating in any ways to,
or to the operation of, the Premises;



 
EXHIBIT B -- Page 1
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------






(f)    Grantor's rights under all insurance policies covering the Premises or
any of the aforesaid collateral, and all proceeds, loss payments and premium
refunds payable regarding the same;


(g)    All reserves, deferred payments, deposits, refunds, cost savings and
payments of any kind relating to the construction of any improvements on the
Premises;


(h)    All water stock relating to the Premises;


(i)    All causes of action, claims, compensation and recoveries for any damage
to or condemnation or taking of the Premises or the aforesaid collateral, or for
any conveyance in lieu thereof, whether direct or consequential, or for any
damage or injury to the Premises or the aforesaid collateral, or for an loss or
diminution in value of the Premises or the aforesaid collateral;


(j)    All architectural, structural, mechanical and engineering plans and
specifications prepared for construction of improvements or extraction of
minerals or gravel from the Premises and all studies, data and drawings related
thereto; and also all contracts and agreements of Grantor relating to the
aforesaid plans and specification or to the aforesaid studies, data and drawings
or to the construction of improvements on or extraction of minerals or gravel
from the Premises;


(k)    All Grantor's rights in proceeds of the loan evidenced by the Note (as
defined in the Loan Agreement);


(l)    all present and future deposit accounts of Grantor 9but not from any
parent entity (direct or indirect) or any other Affiliate) held with
Beneficiary, including, without limitation, any demand, time, savings, passbook
or like accounts maintained by Grantor with Beneficiary, and all money, funds,
instruments, securities, cash, cash equivalent and all other property of any
nature whatsoever held with Beneficiary, whether or not deposited in any such
deposit account.


(m)    without limiting any of the foregoing, any or all other present or future
"fixtures," "equipment," "software," "inventory," "goods," "general
intangibles," "payment intangibles," "commercial tort claims," "accounts,"
"contract rights," "instruments," "promissory notes," "inventory property,"
"letter of credit rights," "letters of credit," "deposit accounts" and
"documents" (as such quoted terms are define din or encompassed by the Virginia
Uniform Commercial Code, as now or hereafter amended) located on, used in the
operation of, arising or derived from or in way relating to the Premises, Swap
contracts (as defined in the Loan Agreement) or Swap Transactions (as defined in
the Loan Agreement); and


(n)    all proceeds of the foregoing.


All terms used herein which are defined in the Virginia Uniform Commercial Code
(as now or hereafter amended) shall have the same meanings when used herein,
unless the context requires otherwise.

 
EXHIBIT B -- Page 2
Deed of Trust (Willow Oaks)

--------------------------------------------------------------------------------






VIRGINIA RECORDATION TAX AFFIDAVIT


To:
Clerk, Circuit Court for the County of Fairfax:



The undersigned Grantor under a Credit Line Deed of Trust 9with Assignment of
Leases and Rents, Security Agreement and Fixture Filings) (the "Deed of Trust"),
dated as of February 27, 2013, hereby certifies that:


1.    The total principal indebtedness secured by the instruments referenced in
the Deed of Trust presented for recording herewith is $235,000,000.00.


2.    The properties standing as security for the indebtedness are situated in
the following locations and are valued as follows;


VIRGINIA PROPERTIES
Address
 
Assessed Value
 
 
 
8260 Willow Oaks Corporate Drive (0493-01-0138)
 
$39,803,980.00
8260 Willow Oaks Corporate Drive (0493-01-0140)
 
$40,567,980.00
8260 Willow Oaks Corporate Drive (0493-01-0139)
 
$44,825,240.00
 
 
 
TOTAL VALUE OF VIRGINIA PROPERTIES:
 
$125,197,200.00
 
 
 
PROPERTIES OUTSIDE VIRGINIA
 
 
 
The value of the properties outside of Virginia is $260,500,000.
 
 
 
 
 
TOTAL VALUE OF PROPERTIES OUTSIDE VIRGINIA:
 
$260,500,000.00
 
 
 
TOTAL VALUE OF ALL PROPERTIES:
 
$385,697,200.00





3.    The value of the property located in the Commonwealth of Virginia is
$125,197,200.00 or 32.46% of the total value of all properties located within or
without the Commonwealth of Virginia, and secured by the Deed of Trust
($125,197,200.00/$385,697,200.00 = 0.3246 or 32.46%). The Virginia State
Recordation Tax to be paid on the Deed of Trust is thus calculated on 32.46% of
the amount secured, being the sum of $76,281,000.00 ($235,000,000.00 x 0.3246 =
$76,281,000.00).


4.    This is a refinance deed of trust and the Virginia State Recordation Tax
is being calculated in accordance with the provisions of Section 58.1-803(D) of
the Code of



--------------------------------------------------------------------------------






Virginia of 1950, as amended. The total Virginia State Recordation Tax on the
portion of the Deed of Trust applicable to the Virginia property
($76,281,000.00) is $96,281.00.


5.    The total local recordation tax due on the amount secured attributable to
the Virginia property, or $76, 281,000.00, is $32,093.67, being one third of the
Virginia State Recordation Tax.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Grantor under the Deed of Trust has duly
executed and delivered this Affidavit under seal as of the 6th day of March,
2013.


KBSII WILLOW OAKS, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer





--------------------------------------------------------------------------------






ACKNOWLEDGMENTS
STATE OF CALIFORNIA    
COUNTY OF Orange    )


On February 27, 2013, before me,
K. Godin, Notary Public
 
(insert name and title of the officer)
personally appeared Charles J. Schreiber, Jr. who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature /s/ K. Godin (Seal)




